Exhibit 10.1
MASTER BOTTLE CONTRACT
     THIS AGREEMENT, (this “Agreement”) effective as of January 27, 1989 is made
and entered into by and between THE COCA-COLA COMPANY, a corporation organized
and existing under the laws of the State of Delaware having its principal place
of business in Atlanta, Georgia (the “Company”), and COCA-COLA BOTTLING CO.
CONSOLIDATED, a corporation organized and existing under the laws of the State
of DELAWARE having its principal place of business in CHARLOTTE, NORTH CAROLINA
(the “Bottler”).
WITNESSETH
WHEREAS
     A      The Company manufactures and sells, or authorizes others to
manufacture and sell, the soft drinks identified on Schedule A (as modified from
time to time under paragraphs 21 and 22, the “Beverages”), the concentrates for
the Beverages (the “Concentrates”), and the syrups prepared from the
Concentrates (the “Syrups”), the formulas for all of which constitute trade
secrets owned by the Company,
     B      The Company is the owner of the trademarks identified on Schedule B
(together with such other trademarks as may be authorized by the Company from
time to time for current use by the Bottler under this Agreement, the
“Trademarks”), which, among other things, identify and distinguish the
Concentrates, the Syrups and the Beverages,
     C      The primary business of the Bottler is to act as a bottler of the
Beverages, either directly pursuant to certain agreements with the Company, all
of which are identified on Schedule C (collectively, together with all
amendments thereto, the “Existing Bottle Contracts”), or indirectly through one
or more persons controlling, controlled by or under common control with the
Bottler (the “Bottler Affiliates”),
     D      The reputation of the Beverages as being of consistently superior
quality has been a major factor in stimulating and sustaining demand for the
Beverages, and special technical skill and constant diligence on the part of the
Bottler and the Company are required in order for the Beverages to maintain the
excellence that consumers expect, and
     E      Conditions affecting the production, sale and distribution of
Beverages have changed since the Company and the Bottler, or its
predecessors-in-interest, entered into the Existing Bottle Contracts, and, as a
consequence, the Company and the Bottler desire to amend the Existing Bottle
Contracts, the terms of the Existing Bottle Contracts, as so amended, being
restated in the form of this Agreement.





--------------------------------------------------------------------------------



 



     NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Bottler agree as follows.
ARTICLE I
The Authorization
     1      The Company authorizes the Bottler, and the Bottler undertakes, to
manufacture and package the Beverages and to distribute and sell the Beverages
only in Authorized Containers, as hereinafter defined, under the Trademarks in
and throughout the territory described on Schedule D (together with any
territories added under paragraph 31, and subject to the possible elimination of
subterritories under paragraph 29, the “Territory”).
     2      The Company will, from time to time, in its discretion, approve
containers of certain types, sizes, shapes and other distinguishing
characteristics (collectively, subject to any additions, deletions and
modifications by the Company, the “Authorized Containers”). A list of Authorized
Containers for each Beverage will be provided by the Company to the Bottler,
which list may be amended by the Company from time to time by additions,
deletions or modifications. The Bottler is authorized to use only Authorized
Containers in the manufacture, distribution and sale of the Beverages. The
Company reserves the right to withdraw from time to time its approval of any of
the Authorized Containers upon six (6) months notice to the Bottler, and, in
such event, the repurchase provisions of subparagraph 28(e) shall apply to
containers so disapproved that are owned by the Bottler. The Company will
exercise its right to approve, and to withdraw its approval of, specific
Authorized Containers in good faith so as to permit the Bottler to continue to
satisfy the demand in the Territory as a whole for Beverages in containers of
the nature identified on Schedule E.
ARTICLE II
Exclusive Authorization
     3      The Company appoints the Bottler as its sole and exclusive purchaser
of the Concentrates and Syrups for the purpose of manufacture, packaging and
distribution of the Beverages under the Trademarks in Authorized Containers for
sale in the Territory.
     4      The Company agrees not to authorize any other party whatsoever to
use the Trademarks on Beverages in Authorized Containers, or any other
containers of the nature identified on Schedule E, for purposes of resale in the
Territory.
     5      The Bottler shall purchase its entire requirements of Concentrates
and Syrups exclusively from the Company and shall not use any other syrup,
beverage base, concentrate or other ingredient in the Beverages than as
specified by the Company.

2



--------------------------------------------------------------------------------



 



ARTICLE III
Obligations of Bottler Relating to Trademarks and Other Matters
     6      The Bottler acknowledges that the Company is the sole and exclusive
owner of the Trademarks, and the Bottler agrees not to question or dispute the
validity of the Trademarks or their exclusive ownership by the Company. By this
Agreement, the Company extends to the Bottler only (i) a nonexclusive license to
use the trademark “Coca-Cola” as part of the corporate name of the Bottler; and
(ii) an exclusive license to use the Trademarks solely in connection with the
manufacture, packaging, distribution, and sale of the Beverages in Authorized
Containers in the Territory subject to the rights reserved to the Company under
this Agreement. Nothing herein, nor any act or failure to act by the Bottler or
the Company, shall give the Bottler any proprietary or ownership interest of any
kind in the Trademarks or in the goodwill associated therewith.
     7      The Bottler agrees during the term of this Agreement and in
accordance with any requirements imposed upon the Bottler under applicable laws:
     (a)      Not to produce, manufacture, package, sell, deal in or otherwise
use or handle any “Cola Product” (herein defined to mean any soft drink beverage
which is generally marketed as a cola product or which is generally perceived as
being a cola product) other than a soft drink manufactured, packaged,
distributed or sold by the Bottler under authority of the Company,
     (b)      Not to manufacture, package, sell, deal in or otherwise use or
handle any concentrate, beverage base, syrup, beverage or any other product
which is likely to be confused with, or passed off for, any of the Concentrates,
Syrups or Beverages,
     (c)      Not to manufacture, package, sell, deal in or otherwise use or
handle any product under any trade dress or in any container that is an
imitation of a trade dress or container in which the Company claims a
proprietary interest or which is likely to be confused or cause confusion or be
confusingly similar to or be passed off as such trade dress or container,
     (d)      Not to manufacture, package, sell, deal in or otherwise use or
handle any product under any trademark or other designation that is an
imitation, counterfeit, copy or infringement of, or confusingly similar to, any
of the Trademarks, and
     (e)      Not to acquire or hold, directly or indirectly, any ownership
interest in, or enter into any contract or arrangement with respect to the
management or control of, any person within or without the Territory that
engages in any of the activities prohibited under subparagraphs (a), (b), (c) or
(d) of this paragraph 7.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
Obligations of Bottler Relating to Manufacture and Packaging of the Beverages
8      (a)      The Bottler represents and warrants that the Bottler possesses,
or will possess, in the Territory, prior to the manufacture, packaging and
distribution of the Beverages, and will maintain during the term of this
Agreement, such plant or plants, machinery and equipment, trained staff, and
distribution and vending facilities as are capable of manufacturing, packaging
and distributing the Beverages in Authorized Containers in accordance with this
Agreement, in compliance with all applicable governmental and administrative
requirements, and in sufficient quantities to satisfy fully the demand for the
Beverages in Authorized Containers in the Territory.
     (b)      The Company and the Bottler acknowledge that each is or may become
a party to one or more agreements authorizing a bottler or other
Company-authorized entity to produce Beverages for sale by another bottler. Such
agreements include, but are not limited to (i) agreements permitting bottlers,
subject to certain conditions, to commence or continue to manufacture the
Beverages for other bottlers, and (ii) agreements pursuant to which bottlers may
have the Beverages manufactured for them by other Company-authorized entities.
It is hereby agreed that the Company shall not unreasonably withhold (i) any
consents required by such agreements, or (ii) approval of Bottler’s
participation in such agreements. All such existing agreements shall remain in
full force and effect in accordance with their terms.
     9      The Bottler recognizes that increases in the demand for the
Beverages, as well as changes in the list of Authorized Containers, may, from
time to time, require adaptation of its existing manufacturing, packaging or
delivery equipment or the purchase of additional manufacturing, packaging and
delivery equipment. The Bottler agrees to make such modifications and
adaptations as necessary and to purchase and install such equipment, in time to
permit the introduction and manufacture, packaging and delivery of sufficient
quantities of the Beverages in the Authorized Containers, to satisfy fully the
demand for the Beverages in Authorized Containers in the Territory.
     10      The Bottler warrants that the handling and storage of the
Concentrates, the manufacture, handling and storage of the Syrups, and the
manufacture, handling, storage and packaging of the Beverages shall be
accomplished in accordance with the Company’s quality control and sanitation
standards, as reasonably established by the Company and communicated to the
Bottler from time to time, and shall, in any event, conform with all food,
labeling, health, packaging and other relevant laws and regulations applicable
in the Territory.
     11      The Bottler, in accordance with such instructions as may be given
from time to time by the Company, shall submit to the Company, at the Bottler’s
expense, samples of the Syrups, the Beverages and the raw materials used in the
manufacture of the Syrups and the Beverages. The Bottler shall permit
representatives of the Company to have access to the premises of the Bottler
during ordinary business hours to inspect the plant, equipment and methods used
by the Bottler in order to ascertain whether the Bottler is complying with the

4



--------------------------------------------------------------------------------



 



instructions and standards prescribed for the manufacturing, handling, storage
and packaging of the Beverages.
12      (a)      For the packaging, distribution and sale of the Beverages, the
Bottler shall use only such Authorized Containers, closures, cases, cartons and
other packages and labels as shall be authorized from time to time by the
Company for the Bottler and shall purchase such items only from manufacturers
approved by the Company, which approval shall not be unreasonably withheld. The
Company shall approve three or more manufacturers of such items, if in the
reasonable opinion of the Company, there are three or more manufacturers who are
capable of producing such items to be fully suitable for the purpose intended
and in accordance with the high quality standards and image of excellence of the
Trademarks and the Beverages. Such approval by the Company does not relieve the
Bottler of the Bottler’s independent responsibility to assure that the
Authorized Containers, closures, cases, cartons and other packages and labels
purchased by the Bottler are suitable for the purpose intended, and in
accordance with the good reputation and image of excellence of the Trademarks
and Beverages.
     (b)      The Bottler shall maintain at all times a stock of Authorized
Containers, closures, labels, cases, cartons and other essential related
materials bearing the Trademarks, sufficient to satisfy fully the demand for
Beverages in Authorized Containers in the Territory, and the Bottler shall not
use or permit the use of Authorized Containers, or such closures, labels, cases,
cartons and other materials, if they bear the Trademarks or contain any
Beverages, for any purpose other than the packaging and distribution of the
Beverages. The Bottler further agrees not to refill or otherwise reuse
nonreturnable containers.
     13      If the Company determines the existence of quality or technical
difficulties with any Beverage, or any package used for such product, the
Company shall have the right, immediately and at its sole option, to withdraw
such product or any such package from the market. The Company shall notify the
Bottler in writing of such withdrawal, and the Bottler shall, upon receipt of
notice, immediately cease distribution of such product or such package therefor.
If so directed by the Company, the Bottler shall recall and reacquire the
product or package involved from any purchaser thereof. If any recall of any
product or any of the packages used therefor is caused by (i) quality or
technical defects in the Syrup, Concentrate or other materials prepared by the
Company from which the product involved was prepared by the Bottler, or
(ii) quality or technical defects in the Company’s designs and design
specifications of packages which it has imposed on the Bottler or the Bottler’s
third party suppliers if such designs and specifications were negligently
established by the Company (and specifically excluding designs and
specifications of other parties and the failure of other parties to manufacture
packages in strict conformity with the designs and specifications of the
Company), the Company shall reimburse the Bottler for the Bottler’s total
expenses incident to such recall. Conversely, if any recall is caused by the
Bottler’s failure to comply with instructions, quality control procedures or
specifications for the preparation, packaging and distribution of the product
involved, the Bottler shall bear its total expenses of such recall and reimburse
the Company for the Company’s total expenses incident to such recall.

5



--------------------------------------------------------------------------------



 



ARTICLE V
Conditions of Purchase and Sale
14      (a)      The Company reserves the right to establish and to revise at
any time, in its sole discretion, the price of any of the Concentrates or
Syrups, the terms of payment, and the other terms and conditions of supply, any
such revision to be effective immediately upon notice to the Bottler. If Bottler
rejects a change in price or the other terms and conditions contained in any
such notice, then the Bottler shall so notify the Company within thirty
(30) days of receipt of the Company’s notice, and this Agreement will terminate
ninety (90) days after the date or such notification by the Bottler, without
further liability of the Company or the Bottler. The change in price or other
terms and conditions so rejected by the Bottler shall not apply to purchases of
such Concentrate or Syrup by the Bottler during such ninety (90) day period
preceding termination. Failure by the Bottler to notify the Company of its
rejection of the changes in price or such other terms and conditions shall be
deemed acceptance thereof by the Bottler.
     (b)      The Company shall sell to the Bottler, upon Bottler’s request,
either Syrup or Concentrate, provided, however, that once the Bottler or any
Bottler Affiliate has elected to purchase Concentrate for any Company soft
drink, the Company shall no longer be obligated to supply Syrup to the Bottler,
and provided further that any such election by the Bottler or by any Bottler
Affiliate to purchase Concentrate shall be with respect to all Company soft
drinks.
     15      The Bottler shall purchase from the Company only such quantities of
the Concentrates or Syrups as shall be necessary and sufficient to carry out the
Bottler’s obligations under this Agreement. The Bottler shall use the
Concentrates exclusively for its manufacture of the Syrups and shall use the
Syrups exclusively for its manufacture of the Beverages. The Bottler shall not
sell or otherwise transfer any Concentrate or Syrup or permit the same to get
into the hands of third parties.
16      (a)      The Bottler agrees not to distribute or sell any Beverage
outside the Territory. The Bottler shall not sell any Beverage to any person
(other than another bottler pursuant to subparagraph 8(b)) under circumstances
where Bottler knows or should know that such person will redistribute the
Beverage for ultimate sale outside the Territory. If any Beverage distributed by
the Bottler is found outside of the Territory, Bottler shall be deemed to have
transshipped such Beverage and shall be deemed to be a “Transshipping Bottler”
for purposes hereof, provided, however, that if the Offended Bottler has not
agreed to terms substantially similar to this subparagraph 16(a) with respect to
the transshipment of Beverages, Bottler shall only be deemed to have
transshipped such Beverage if Bottler knew or should have known that the
purchaser would redistribute the Beverage outside of the Territory prior to
ultimate sale. For purposes of this Agreement, “Offended Bottler” shall mean a
bottler in any territory into which any Beverage is transshipped.
     (b)      In addition to all other remedies the Company may have against any
Transshipping Bottler for violation of this paragraph 16, the Company may impose
upon

6



--------------------------------------------------------------------------------



 



any Transshipping Bottler a charge for each case of Beverage transshipped by
such bottler. The per-case amount of such charge shall be determined by the
Company in its sole discretion and may be an amount not to exceed three times
the Offended Bottler’s most current average gross margin per case of the
Beverage transshipped, as reasonably estimated by the Company. If the Offended
Bottler does not sell the Beverage that has been transshipped, the Company may
make the foregoing estimate on the basis of what it considers a comparable
product. The Company and the Bottler agree that the amount of such charge shall
be deemed to reflect the damages to the Company, the Offended Bottler and the
bottling system. The Company shall forward to the Offended Bottler, upon receipt
from the Transshipping Bottler, not less than an amount per case which
approximates the Offended Bottler’s most current average gross margin per case
of the Beverage transshipped. If the Company or its agent recalls any Beverage
which has been transshipped, the Transshipping Bottler shall, in addition to any
other obligation it may have hereunder, reimburse the Company for its costs of
purchasing, transporting and/or destroying such Beverage.
ARTICLE VI
Obligations of the Bottler Relating to the
Marketing of the Beverages, Financial Capacity and Planning
     17      The continuing responsibility to develop and stimulate and satisfy
fully the demand for the Beverages in Authorized Containers within the Territory
rests upon the Bottler. The Bottler agrees to use all approved means as may be
reasonably necessary to meet this responsibility.
     18      The parties agree that to develop and stimulate demand for the
Beverages in Authorized Containers advertising and other forms of marketing
activities are required. Therefore, the Bottler will spend such funds in
advertising and marketing the Beverages as may be reasonably required to
stimulate, as well as maintain, demand for the Beverages in Authorized
Containers in the Territory. The Bottler shall fully cooperate in and vigorously
promote all cooperative advertising and sales promotion programs and campaigns
that may be reasonably established by the Company for the Territory. The Bottler
will use and publish only such advertising, promotional materials or other items
bearing the Trademarks relating to the Beverages as the Company has approved and
authorized. The expenditures required by this Article VI shall be made by the
Bottler. The Company may, in its sole discretion, contribute to such
expenditures. The Company may also undertake, at its expense, independently of
the Bottler’s marketing programs, any advertising or promotional activity that
the Company deems appropriate to conduct in the Territory, but this shall in no
way affect the responsibility of the Bottler for stimulating and developing the
demand for the Beverages in Authorized Containers in the Territory.
     19      The Bottler and all Bottler Affiliates shall maintain the
consolidated financial capacity reasonably necessary to assure that the Bottler
and all Bottler Affiliates directly or indirectly controlled by the Bottler will
be financially able to perform their respective duties and obligations under
this Agreement and under all other agreements between the

7



--------------------------------------------------------------------------------



 



Company and Bottler Affiliates regarding the manufacture, packaging,
distribution and sale of the Beverages in “authorized containers” (as defined in
such agreements).
20      (a)      Since periodic planning is essential for the proper
implementation of this Agreement, the Bottler and the Company shall meet
annually, as close to the anniversary date of this Agreement as practicable or
at such other annual date as the parties may set from time to time, to discuss
the Bottler’s plans for the ensuing year. At such meeting, the Bottler shall
present a plan that sets out in reasonable detail satisfactory to the Company
the marketing, management and advertising plans of the Bottler with respect to
the Beverages for the ensuing year, including a financial plan showing that the
Bottler and all Bottler Affiliates have the consolidated financial capacity to
perform their respective duties and obligations under their respective
agreements with the Company regarding the manufacture, packaging, distribution
and sale of the Beverages in “authorized containers” (as defined in such
agreements). The Company and the Bottler shall discuss this plan and this plan,
upon approval by the Company, which shall not be unreasonably withheld, shall
define the Bottler’s obligation herein to maintain such consolidated financial
capacity and to develop and stimulate and satisfy fully the demand for the
Beverages in Authorized Containers in the Territory for the period of time
covered by the plan.
     (b)      The Bottler shall report to the Company periodically, but not less
than quarterly, as to its implementation of the approved plan; it is understood,
however, that the Bottler shall report sales on a regular basis as requested by
the Company and in such detail and containing such information as may be
reasonably requested by the Company. The failure by the Bottler to carry out the
plan, or if the plan is not presented or is not approved, will constitute a
primary consideration for determining whether the Bottler has fulfilled its
obligation to maintain the consolidated financial capacity required under
paragraph 19 and to develop and stimulate and satisfy fully the demand for the
Beverages in Authorized Containers in the Territory. If the Bottler carries out
the plan in all material respects, it shall be deemed to have satisfied the
obligations of the Bottler under paragraphs 17, 18, 19 and 20 for the period of
time covered by the plan.
ARTICLE VII
Reformulation, New Products and Related Matters
     21      The Company has the sole and exclusive right and discretion to
reformulate any of the Beverages. In addition, the Company has the sole and
exclusive right and discretion to discontinue any of the Beverages under this
Agreement, provided (i) such Beverage is discontinued on a national basis in
Authorized Containers and in such other containers as may have been authorized
for use by other bottlers under their respective bottle contracts, and (ii) the
Company does not discontinue all Beverages under this Agreement. In the event
that the Company discontinues any Beverage, Schedule A to this Agreement shall
be deemed amended by deleting the discontinued Beverage from the list of
Beverages set forth on Schedule A.

8



--------------------------------------------------------------------------------



 



     22      In the event that the Company introduces any new beverage in the
Territory under the trademarks “Coca-Cola” or “Coke” or any modification thereof
(herein defined to mean the addition of a prefix, suffix or other modifier used
in conjunction with the trademarks “Coca-Cola” or “Coke”) the Bottler shall be
obligated to manufacture, package, distribute and sell such new beverage in
Authorized Containers in the Territory pursuant to the terms and conditions of
this Agreement, and Schedule A to this Agreement shall be deemed amended by
adding such new beverage to the list of Beverages set forth on Schedule A.
     23      The Company has the unrestricted right to use the Trademarks on the
Beverages and on all other products and merchandise other than the Beverages in
Authorized Containers in the Territory.
ARTICLE VIII
Term and Termination of the Agreement
     24      The term of this Agreement shall commence on the effective date
hereof and, unless earlier terminated in accordance with its provisions, will
continue perpetually.
     25      The obligation to supply Concentrates or Syrups to the Bottler and
the Bottler’s obligation to purchase Concentrates or Syrups from the Company and
to manufacture, package, distribute and sell the Beverages under this Agreement
shall be suspended during any period when any of the following conditions exist:
     (a)      There shall occur a change in the law or regulation (including
without limitation any government permission or authorization regarding customs,
health or manufacturing) in such a manner as to render unlawful or commercially
impracticable:
     (i)      the importation of Concentrate or Syrup or any of its essential
ingredients which cannot be produced in quantities sufficient to satisfy the
demand therefor by existing Company facilities in the United States, or
     (ii)      the manufacture and distribution of the Concentrates, Syrups or
Beverages, or
     (b)      There shall occur any inability or commercial impracticability of
either of the parties to perform resulting from an act of God, or “force
majeure”, public enemies, boycott, quarantine, riot, strike, or insurrection, or
due to a declared or undeclared war, belligerency or embargo sanctions,
blacklisting or other hazard or danger incident to the same, or resulting from
any other cause whatsoever beyond its control.
     If any of the conditions described in this paragraph 25 persists so that
either party’s obligation to perform is suspended for a period of six (6) months
or more, the other party may terminate this Agreement forthwith, upon notice to
the party whose obligation to perform is suspended.

9



--------------------------------------------------------------------------------



 



     26      (a)      The Company may terminate this Agreement in the event of
the occurrence of any of the following events of default:
     (i)      If the Bottler becomes insolvent, if a petition in bankruptcy is
filed against or on behalf of the Bottler which is not stayed or dismissed
within sixty (60) days, if the Bottler is put in liquidation or placed under
sequester, if a receiver is appointed to manage the business of the Bottler; or
if the Bottler enters into any judicial or voluntary arrangement or composition
with its creditors, or concludes any similar arrangements with them or makes an
assignment for the benefit of creditors,
     (ii)      If the Bottler adopts a plan of dissolution or liquidation,
     (iii)      If any person or any Affiliated Group, other than (a) the
stockholders of the Bottler at the effective date of this Agreement or (b) any
person or any Affiliated Group acting with the consent or the Company, acquires,
or obtains any contract, option, conversion privilege or other right to acquire,
directly or indirectly, Beneficial Ownership of more than ten percent (10%) of
any class or series of voting securities of the Bottler, and if such person or
Affiliated Group does not divest itself of Beneficial Ownership of such voting
securities or otherwise terminate any such contract, option, conversion
privilege or other right within thirty (30) days after the Company notifies the
Bottler that the failure of such person or Affiliated Group to thus divest or
terminate may result in termination of this Agreement,
     (iv)      If any Disposition is made without the consent of the Company by
Bottler or by any Bottler Subsidiary of any voting securities of any Bottler
Subsidiary,
     (v)      If any agreement regarding the manufacture, packaging,
distribution or sale of the Beverages in “authorized containers” (as defined in
such agreement) between the Company and any person that controls, directly or
indirectly, the Bottler is terminated, unless the Company agrees in writing that
this subparagraph 26(a)(v) will not be applied by the Company to such
termination, or
     (vi)      If the Bottler or any person in which the Bottler has Beneficial
Ownership of any equity or voting securities, or in which the Bottler has a
right of control of management, or which controls or is under common control
with the Bottler, should engage directly or indirectly in the manufacture,
distribution or marketing of any product specified in subparagraphs (a), (b),
(c) or (d) of paragraph 7 above, or should obtain a right or license to do the
same, and if the Company has given the Bottler notice that such condition exists
and that the Company will terminate this Agreement within six (6) months if such
condition is not eliminated, and if such condition has not been eliminated
within the six (6) month period.

10



--------------------------------------------------------------------------------



 



     (b)      For purposes of this Agreement:
     (i)      “Affiliated Group” shall mean two or more persons acting as a
partnership, limited partnership, syndicate or other group, or who agree to act
together, for the purpose of acquiring, holding, voting or making any
Disposition of any voting securities of the Bottler, provided further that the
Affiliated Group formed thereby shall be deemed to have acquired Beneficial
Ownership of all voting securities of the Bottler beneficially owned by any such
persons
     (ii)      “Beneficial Ownership” shall mean (i) voting power which includes
the power to vote, or to direct the voting of, any securities, or
(ii) investment power which includes the power to dispose, or to direct the
Disposition of, any securities; provided further Beneficial Ownership shall
include any such voting power or investment power which any person has or
shares, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise; provided, however, that the following
persons shall not be deemed to have acquired Beneficial Ownership under the
circumstances described (a) a person engaged in business as an underwriter of
securities who acquires securities through his participation in good faith in a
firm commitment underwriting registered under the Securities Act of 1933 shall
not be deemed to be the Beneficial Owner of such securities until such time as
such underwriter completes his participation in the underwriting and shall not
thereupon or thereafter be deemed to be the Beneficial Owner of the securities
acquired by other members of any underwriting syndicate or selected dealers in
connection with such underwriting solely by reason of customary underwriting or
selected dealer arrangements, (b) a member of a national securities exchange
shall not be deemed to be a Beneficial Owner of securities held directly or
indirectly by it on behalf of another person solely because such member is the
record holder of such securities and, pursuant to the rules of such exchange,
may direct the vote of such securities, without instruction, on other than
contested matters or matters that may affect substantially the rights or
privileges of the holders of the securities to be voted, but is otherwise
precluded by the rules of such exchange from voting without instruction, and
(c) the holder of a proxy solicited by the Board of Directors of the Bottler for
the voting of securities of such Bottler at any annual or special meeting and
any adjournment or adjournments thereof of the stockholders of such Bottler
shall not be deemed to be a Beneficial Owner of the securities that are the
subject of the proxy solely for such reason
     (iii)      “Bottler Subsidiary” shall mean any person that is controlled
directly or indirectly by the Bottler, and that is a party, or controls directly
or indirectly a party, to an agreement with the Company regarding the
manufacture, packaging, distribution or sale of the Beverages in “authorized
containers” (as defined in such agreement)
     (iv)      “Disposition” shall mean any sale, merger, issuance of securities
or other transaction in which, or as a result of which, any person other than
Bottler or a wholly owned subsidiary of Bottler acquires, or obtains any
contract, option,

11



--------------------------------------------------------------------------------



 



conversion privilege or other right to acquire Beneficial Ownership of any
securities.
     (c)      Upon the occurrence of any of the events of default specified in
subparagraph 26(a), the Company may terminate this Agreement by giving the
Bottler notice to that effect, effective immediately.
27      (a)      In addition to the events of default described in paragraph 26,
the Company may also terminate this Agreement subject to the limitations of
subparagraph 27(b), in the event of the occurrence of any of the following
events of default:
     (i)      If the Bottler fails to make timely payment for Concentratc or
Syrup, or of any other debt owing to the Company,
     (ii)      If the condition of the plant or equipment used by the Bottler in
manufacturing, packaging or distributing the Beverages fails to meet the
sanitary standards reasonably established by the Company,
     (iii)      If the Syrups or Beverages manufactured by the Bottler fail to
meet the quality control standards reasonably established by the Company,
     (iv)      If the Beverages are not manufactured in such conformity with
such standards and instructions as the Company may reasonably establish,
     (v)      If the Bottler fails to carry out a plan approved under paragraph
20 in all material respects, or
     (vi)      If the Bottler materially breaches any of the Bottler’s other
obligations under this Agreement.
The standards and instructions of the Company comprise privately published
information concerning the manufacture, handling and storage of the Beverages
under good manufacturing practices, as well as technical instructions, bulletins
and other communications issued or amended from time to time by the Company
(including, but not limited to, Syrup Room Practices, Quality Control and
Engineering Standards and GMP: A Guide to Good Manufacturing Practices, as they
may be amended or supplemented from time to time).
     (b)      Upon the occurrence of any of the foregoing events of default, the
Company shall, as a condition to termination of this Agreement under this
paragraph 27, give the Bottler notice thereof. The Bottler shall then have a
period of sixty (60) days within which to cure the default, including, at the
instruction of the Company and at the Bottler’s expense, by the prompt
withdrawal from the market and destruction of any Syrup or Beverage that fails
to meet the quality control standards of the Company or any Beverage that is not
manufactured in accordance with the instructions of the Company. If such default
has not been cured within such period, then the Company may, by giving the
Bottler further notice to such effect, suspend sales to the Bottler of
Concentrates and Syrups and require the Bottler to cease production of the
Syrups and the Beverages and the packaging and

12



--------------------------------------------------------------------------------



 



distribution of Beverages in Authorized Containers. During such second period of
sixty (60) days, the Company also may supply, or cause or permit others to
supply, the Beverages in Authorized Containers under the Trademarks in the
Territory. If such default has not been cured during such second period of sixty
(60) days, then the Company may terminate this Agreement, by giving the Bottler
notice to such effect, effective immediately.
     28      Upon the termination of this Agreement:
     (a)      The Bottler shall forthwith take such action as necessary to
eliminate the trademark “Coca-Cola” from its corporate name,
     (b)      Any other agreement between the Company and the Bottler regarding
the manufacture, packaging, distribution, sale or promotion of soft drinks in
“authorized containers” (as defined in such agreement) may, at the election of
the Company, be automatically terminated and thereby become of no further force
or effect,
     (c)      The Bottler shall not thereafter continue to manufacture, package,
distribute or sell any of the Beverages in Authorized Containers or to make any
use of the Trademarks or Authorized Containers, or any closures, cases, labels
or advertising material bearing the Trademarks,
     (d)      The Bottler shall forthwith remove and efface all reference to the
Company, the Beverages and the Trademarks from the business premises and
equipment of the Bottler and from all business paper and advertising used or
maintained by the Bottler, and it shall not thereafter hold forth in any manner
whatsoever that it has any connection with the Company or the Beverages, and,
     (e)      The Bottler shall forthwith deliver all Concentrate, Syrup,
Beverage, usable returnable or any nonreturnable containers, cases, closures,
labels, and advertising material bearing the Trademarks, still in the Bottler’s
possession or under the Bottler’s control, to the Company or the Company’s
nominee, as instructed, and, upon receipt, the Company shall pay to the Bottler
a sum equal to the reasonable market value of such supplies or materials. The
Company will accept and pay for only such articles as are, in the opinion of the
Company, in first-class and usable condition, and all other such articles shall
be destroyed at the Bottler’s expense. Containers, closures and advertising
material and all other items bearing the name of the Bottler, in addition to the
Trademarks, that have not been purchased by the Company shall be destroyed
without cost to the Company, or otherwise disposed of in accordance with
instructions given by the Company, unless the Bottler can remove or obliterate
the Trademarks therefrom to the satisfaction of the Company. The provisions for
repurchase contained in subparagraph 28(e) shall apply with regard to any
Authorized Container, approval of which has been withdrawn by the Company under
paragraph 2, upon termination by either party under paragraph 25, and upon
termination by the Bottler under subparagraph 14(a). In all other cases, the
Company shall have the right, but not the obligation, to purchase the
aforementioned items from the Bottler.
29      (a)      Subject to the limitations set forth in subparagraph 29(b), in
the event that the Bottler at any time fails to carry out a plan approved under
paragraph 20 in all material

13



--------------------------------------------------------------------------------



 



respects in any geographic segment of the Territory, which segment shall be
defined by the Company (hereinafter “Subterritory”), the Company may reduce the
Territory covered by this Agreement, and thereby restrict the Bottler’s
authorization hereunder to the remainder of the Territory, by eliminating the
Subterritory from the Territory covered by this Agreement
     (b)      In the event of such failure, the Company may eliminate
Subterritories from the Territory covered by this Agreement by giving the
Bottler notice to that effect, which notice shall define the Subterritory or
Subterritories to which the notice applies. The Bottler shall then have a period
of six (6) months within which to cure such failure. If the Bottler has not
cured such failure in such six (6) month period, the Company may eliminate such
Subterritory or Subterritories from the Territory by giving the Bottler further
notice to that effect, effective immediately
     (c)      Upon elimination of any Subterritory from the Territory:
     (i)      Schedule D to this Agreement shall be deemed amended by
eliminating such Subterritory from the Territory described on Schedule D,
     (ii)      The Company may manufacture, package, distribute and sell the
Beverages in Authorized Containers under the Trademarks in such Subterritory, or
authorize others to do so,
     (iii)      Any other agreement between the Bottler and the Company
regarding the manufacture, packaging, distribution or sale of soft drinks in
“authorized containers” (as defined in such agreement) in such Subterritory may,
at the election of the Company, be automatically terminated and thereby become
of no further force or effect in such Subterritory,
     (iv)      The Bottler shall not thereafter continue to manufacture,
package, distribute or sell any of the Beverages in Authorized Containers in
such Subterritory, or to make any use of the Trademarks, Authorized Containers,
closures, cases, labels or advertising material bearing the Trademarks in
connection with the sale or distribution of the Beverages in such Subterritory,
and
     (v)      The Bottler shall not thereafter hold forth in such Subterritory
in any manner whatsoever that it has any connection with the Beverages.
ARTICLE IX
Transferability/Additional Territories
     30      The Bottler hereby acknowledges the personal nature of the
Bottler’s obligations under this Agreement with respect to the performance
standards applicable to the Bottler, the dependence of the Trademarks on proper
quality control, the level of marketing effort required of the Bottler to
stimulate and maintain demand for the Beverages in Authorized Containers, and
the confidentiality required for protection of the Company’s trade secrets and
confidential information. In recognition of the personal nature of these and
other obligations of the Bottler under this Agreement, the Bottler may not
assign, transfer or pledge this Agreement or any interest

14



--------------------------------------------------------------------------------



 



therein, in whole or in part, whether voluntarily, involuntarily, or by
operation of law (including, but not limited to, by merger or liquidation), or
delegate any material element of the Bottler’s performance thereof, or
sublicense its rights hereunder, in whole or in part, to any third party or
parties, without the prior consent of the Company. Any attempt to take such
action without such consent shall he void and shall be deemed to be a material
breach of this Agreement.
     31      In the event that the Bottler acquires the right to manufacture and
sell any of the Beverages in any container that has been designated as an
Authorized Container in any territory in the United States outside of the
Territory, such additional territory shall automatically be deemed to be
included within the Territory covered by this Agreement for all purposes. Any
separate agreement that may exist concerning such additional territory shall be
ipso facto amended to conform to the terms of this Agreement. In addition, if
the Bottler acquires control, directly or indirectly, of any person which is a
party, or which controls directly or indirectly a party, to an agreement whereby
such party has the right to manufacture and sell any of the Beverages in any
territory in the United States in any container that has been designated as an
Authorized Container, the Bottler shall cause such party to amend such
agreement, effective as of the date of acquisition or control of such party, to
conform to the terms of this Agreement with respect to all such territory in the
United States.
ARTICLE X
Litigation
32      (a)      The Company reserves the right to institute any civil,
administrative or criminal proceeding or action, and generally to take or seek
any available legal remedy it deems desirable, for the protection of its good
reputation and industrial property rights (including, but not limited to, the
Trademarks), as well as for the protection of the Concentrates, the Syrups, the
Beverages and the formulas therefor, and to defend any action affecting these
matters. At the request of the Company, the Bottler will render reasonable
assistance in any such action. The Bottler may not claim any right against the
Company as a result of such action or for any failure to take such action. The
Bottler shall promptly notify the Company of any litigation or proceeding
instituted or threatened affecting these matters. The Bottler shall not
institute any legal or administrative proceedings against any third party which
may affect the interests of the Company in connection with this Agreement
without the Company’s prior consent
     (b)      The Company has the sole and exclusive right and responsibility to
prosecute and defend all suits relating to the Trademarks. The Company may
prosecute or defend any suit relating to the Trademarks in the name of the
Bottler whenever an issue in such suit involves the Territory and therefore it
is appropriate to act in the Bottler’s name, or may proceed alone in the name of
the Company, provided that the Company shall take no action in the Bottler’s
name which the Company knows or should know will materially prejudice or impair
the rights or interests of the Bottler under this Agreement
     (c)      The Bottler recognizes the importance and benefit to itself and
all other bottlers of the Beverages of protecting the interest of the Company in
the Beverages,

15



--------------------------------------------------------------------------------



 



Authorized Containers and the goodwill associated with the Trademarks.
Therefore, the Bottler agrees to consult with the Company on all products
liability claims or lawsuits brought against the Bottler in connection with the
Beverages or Authorized Containers and to take such action with respect to the
defense of any such claim or lawsuit as the Company may reasonably request in
order to protect the interest of the Company in the Beverages, Authorized
Containers and goodwill associated with the Trademarks. Further, the Bottler
shall supervise, control and direct the defense of all such products liability
claims and lawsuits brought against it in a manner that is reasonably calculated
to be consistent with the Company’s aforementioned interest. The Bottler and the
Company shall individually be responsible for their respective liability, loss,
damage, costs, attorneys fees and expenses arising out of or in connection with
any such products liability claim or lawsuit brought against them whether
individually or jointly, provided, however, that the Bottler and the Company
expressly reserve all rights of contribution and indemnity as prescribed by law.
ARTICLE XI
Automatic Amendment
     33      In the event that eighty percent (80%) of the bottlers who are
parties to agreements with the Company containing substantially the same terms
as this Agreement, which bottlers purchased for their own account eighty percent
(80%) or more of all of the Syrup and equivalent gallons of Concentrate for
Beverages purchased for the account of all such bottlers, agree to any different
provisions to be included in this Agreement, then the Bottler hereby agrees to
include an amendment containing such different provisions in this Agreement. The
gallons of Syrup and equivalent gallons of Concentrate purchased by such
bottlers shall be determined based on the most recently-ended calendar year
prior to the date such amendment was first offered to bottlers.
ARTICLE XII
General
     34      For purposes of this Agreement, the following terms shall have the
meanings set forth below:
     (a)      “person” means an individual, a corporation, a partnership, a
limited partnership, an association, a joint-stock company, a trust, any
unincorporated organization, or a government or political subdivision thereof.
     (b)      “control” (including terms “controlling”, “controlled by” and
“under common control with”) means (i) Beneficial Ownership of a majority of any
class or series of voting securities of a person, or (ii) the power or
authority, directly or indirectly, to elect or designate a majority of the
members of the board of directors, or other governing body of a person.

16



--------------------------------------------------------------------------------



 



     35      The Company hereby reserves for its exclusive benefit all rights of
the Company not expressly granted to the Bottler under the terms of this
Agreement.
     36      Without relieving the Bottler of any of us responsibilities under
this Agreement, the Company, from time to time during the term of this
Agreement, at its option and either free of charge or on such terms and
conditions as the Company may propose, may offer technology to the Bottler which
the Company possesses, develops or acquires (and is free to furnish to third
parties without obligation) relating to the design, installation, operation and
maintenance of the plant and equipment appropriate for the maintenance of
product quality, sanitation and safety as well as for the efficient manufacture
and packaging of the Beverages, or relating to personnel training, accounting
methods, electronic data processing and marketing and distribution techniques.
     37      The Bottler agrees:
     (a)      It will not disclose to any third party any nonpublic information
whatsoever concerning the composition of the Concentrates, the Syrup or the
Beverages, without the prior consent of the Company, and it will use any such
information solely to perform its obligations hereunder;
     (b)      It will at all times treat and maintain as confidential, all
nonpublic information that it may receive at any time from the Company,
including, but not limited to:
     (i)      Information or instructions of a technical or other nature,
relating to the mixing, sale, marketing and distribution of the product,
     (ii)      Information about projects or plans worked out in the course of
this Agreement, and
     (iii)      Information constituting manufacturing or commercial trade
secrets.
     The Bottler further agrees to disclose such information, as necessary to
perform its obligations hereunder, only to employees of its enterprise (i) who
have a reasonable need to know such information, (ii) who have agreed to keep
such information secret, and (iii) whom the Bottler has no reason to believe is
untrustworthy; and
     (c)      Upon the termination of this Agreement, Bottler will promptly
surrender to the Company all original documents and all photocopies or other
reproductions in its possession (including, but not limited to, any extracts or
digests thereof) containing or relating to any nonpublic information described
in this paragraph 37. Following such termination, and the surrender of such
materials, the Bottler and its employees shall continue to hold any nonpublic
information in confidence and refrain from any further use or disclosure thereof
whatsoever, provided that such obligation shall expire as to any nonpublic
information that does not constitute trade secrets ten (10) years following such
termination.

17



--------------------------------------------------------------------------------



 



     38      The Bottler agrees that it will not enter into any contract or
other arrangement to manage or participate in the management of any other
Coca-Cola bottler without the prior consent of the Company.
     39      The Bottler is an independent manufacturer and not the agent of the
Company. The Bottler agrees that it will not represent that it is an agent of
the Company nor hold itself out as such.
     40      The Bottler covenants and agrees that, so long as this Agreement is
in effect, the Bottler shall deliver to Company:
     (a)      Quarterly Statements. As soon as such statements are made
available to the public, or if such statements are not regularly made available
to the public, within thirty days after each fiscal quarter, an unaudited income
and expense statement and balance sheet for the Bottler certified as correct by
the chief financial officer of the Bottler;
     (b)      Annual Audit Statement. As soon as such statements are made
available to the public, or if such statements are not regularly made available
to the public, within 120 days after the end of each fiscal year, statements of
income and retained earnings of the Bottler for the just-ended fiscal year, and
a balance sheet of the Bottler as of the end of such year, accompanied by an
opinion from the independent public accountants of the Bottler; and
     (c)      Other Information. With reasonable promptness such other financial
information as the Company may reasonably request.
     41      The Bottler shall maintain its books, accounts and records in
accordance with generally accepted accounting principles and shall permit any
person designated in writing by the Company to visit and inspect any of its
properties, corporate books and financial records, and make copies thereof and
take extracts therefrom, and to discuss the accounts and finances of the Bottler
with the principal officers thereof, all at such times as the Company may
reasonably request. The Company’s rights of inspection under this paragraph 41
shall be exercised reasonably, and only for purposes of determining Bottler’s
compliance with its obligations under paragraph 19, so as not to interfere with
the normal operation of the Bottler’s business. The Company will treat and
maintain as confidential for a period of one year all nonpublic financial
information received from the Bottler.
     42      The parties agree:
     (a)      The Existing Bottle Contracts identified on Schedule C are hereby
amended, superseded and restated in their entirety, and all rights, duties and
obligations of the Company and the Bottler regarding the Trademarks and the
manufacture, packaging, distribution and sale of the Beverages in Authorized
Containers shall be determined under this Agreement, without regard to the terms
of any prior agreement and without regard to any prior course of conduct between
the parties,

18



--------------------------------------------------------------------------------



 



     (b)      As to all matters addressed herein, this Agreement sets forth the
entire agreement between the Company and the Bottler, and all prior
understandings, commitments or agreements relating to such matters between the
parties or their predecessors-in-interest are of no force or effect, and
     (c)      Any waiver or modification of this Agreement or any of its
provisions, and any notices given or consents made under this Agreement shall
not be binding upon the Bottler or the Company unless made in writing, signed by
an officer or other duly qualified and authorized representative of the Company
or by a duly qualified and authorized representative of the Bottler, and
personally delivered or sent by telegram, telex or certified mail to an officer
or other duly qualified and authorized representative of the Company (if from
the Bottler) or a duly qualified and authorized representative of the Bottler
(if from the Company) at the principal address of such party.
     43      Failure of the Company to exercise promptly any option or right
herein granted or to require strict performance of any such option or right
shall not be deemed to be a waiver of such option or right, or of the right to
demand subsequent performance of any and all obligations herein imposed upon the
Bottler.
     44      The Company may delegate any of its rights, performance or
obligations under this Agreement to any subsidiaries or affiliates of the
Company upon notice to the Bottler, but no such delegation shall relieve the
Company of its obligations hereunder.
     45      If any provision of this Agreement, or the application thereof to
any party or circumstance shall ever be prohibited by or held invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition without invalidating the remainder of such provision or any other
provision hereof, or the application of such provision to other parties or
circumstances.
     46      This Agreement shall be governed, construed and interpreted under
the laws of the State of Georgia.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement in
duplicate effective as of the day and year first above written.

                COCA-COLA   THE COCA-COLA COMPANY   BOTTLING CO. CONSOLIDATED  
COCA-COLA USA DIVISION  
 
             
By: 
/s/ James L. Moore   By:  /s/ Charles Wallace  
Title: 
President   Title: 
 
Vice President  
Date:  
January 27, 1989   Date:  January 24, 1989  

19



--------------------------------------------------------------------------------



 



SCHEDULE A
Beverages
     The soft drink beverages listed below are subject to the terms and
conditions of this Agreement.

  1.   Coca-Cola     2.   Coca-Cola classic     3.   cherry Coke     4.  
caffeine free Coca-Cola     5.   diet Coke     6.   caffeine free diet Coke    
7.   diet cherry Coke

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Trademarks
     The following trademarks are owned by the Company and authorized for use by
the Bottler subject to the terms and conditions of this Agreement.
Coca-Cola
Coca-Cola (Script)
Coke
Coca-Cola Bottle
Coca-Cola classic
Dynamic Ribbon
diet Coca-Cola
diet Coke
caffeine free Coca-Cola
caffeine free diet Coke
cherry Coke
diet cherry Coke

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Existing Bottle Contracts
The following agreements are all of the agreements pursuant to which the Bottler
acts as a bottler of the Beverages (“Existing Bottle Contracts”). All of the
following agreements, together with any and all amendments thereto, are amended,
superseded and restated in their entirety.
Bottler’s Contract (First Line)
Dated: June 15, 1928
Parties: The Coca-Cola Bottling Company and Charlotte
Coca-Cola Bottling Company and consented to by The
Coca-Cola Company
Bottler’s Contract
Dated: April 1, 1974
Parties: Coca-Cola Bottling Co. (Thomas), Inc. and Coca-Cola
Bottling Co. Consolidated
Amendment to Bottler’s Contract
Dated: March 31, 1934
Parties: The Coca-Cola Bottling Company (A Tennessee
Corporation), The Coca-Cola Bottling Company (A
Delaware Corporation), The Charlotte Coca-Cola
Bottling Co., and consented to by The Coca-Cola
Company, a Tennessee corporation and The Coca-Cola
Company, a Delaware corporation.
Steel Drum Letter
Dated: March 14, 1940
Parties: The Coca-Cola Company and Coca-Cola Bottling
Company of Charlotte
Agreement Respecting Delivery of Coca-Cola Syrup (Bottlers) in Tank Trucks
Dated: September 28, 1964
Parties: The Coca-Cola Company and Greensboro Coca-Cola
Bottling Co.
Agreement Respecting Delivery of Coca-Cola Syrup (Bottlers) in Tank Trucks
Dated: November 5, 1965
Parties: The Coca-Cola Company and The Capital Coca-Cola
Bottling Co., Inc.

 



--------------------------------------------------------------------------------



 



Page two
Agreement Respecting Delivery of Coca-Cola Syrup (Bottlers) in Tank Trucks
Dated: November 30, 1966
Parties: The Coca-Cola Company and Greensboro Coca-Cola
Bottling Co.
Agreement Respecting Delivery of Coca-Cola Syrup (Bottlers) in Tank Trucks
Dated: November 30, 1966
Parties: The Coca-Cola Company and Greensboro Coca-Cola
Bottling Co.
Agreement
Dated: December 1, 1966
Parties: Roanoke Coca-Cola Bottling Works, Inc.,
Martinsville Coca-Cola Bottling Company, Inc. and
Greensboro Coca-Cola Bottling Company
Amendment to First Line Bottler’s Contract, Bottler’s Pre-Mix
Contract and Contract for Allied Products (Substitution of Parties)
Dated: October 1, 1970
Parties: The Coca-Cola Company, The Charlotte Coca-Cola
Bottling Company and The Charlotte Coca-Cola Bottling Company
Amendment to First Line Bottler’s Contract, Bottler’s Pre-Mix
Contract and Contract for Allied Products (Substitution of Parties)
Dated: March 13, 1972
Parties: The Coca-Cola Company, The Charlotte Coca-Cola
Bottling Company and Coca-Cola Bottling Co. of Mid-Carolinas
Agreement Respecting Delivery of Coca-Cola Syrup (Bottlers) in Tank Trucks
Dated: January 15, 1974
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
Amendment
Dated: January 15, 1974
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated

 



--------------------------------------------------------------------------------



 



Page three
Amendment
Dated: October 26, 1978
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated (Danville, VA Territory)
Amendment
Dated: January 2, 1979
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
Letter Agreement
Dated: April 20, 1979
Parties: The Coca-Cola Company, Coca-Cola Bottling Co.
Consolidated
Letter Agreement
Dated: April 20, 1979
Parties: The Coca-Cola Company, Coca-Cola Bottling Co.
Consolidated (Danville, VA Territory)
Letter Agreement
Dated: July 24, 1979
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
Letter Agreement
Dated: July 24, 1979
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated (Danville, VA Territory)
Letter Agreement
Dated: February 8, 1980
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
Temporary License Agreement
Dated: September 10, 1981
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
1983 Amendment
Dated: July 15, 1983
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated (Danville, VA Territory)
1983 Amendment
Dated: July 15, 1983
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated

 



--------------------------------------------------------------------------------



 



Page four
Concentrate Amendment
Dated: August 18, 1983
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
Cessation of Production Agreement
Dated: May 16, 1984
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated (Danville, VA Territory)
Temporary Amendment to 1983 Amendment-Maximum Low Calorie
Sweetener Element and Concentrate Discount
Dated: January 17, 1986
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated (Danville, VA Territory)
Temporary Amendment to 1983 Amendment-Maximum Low Calorie
Sweetener Element and Concentrate Discount
Dated: January 17, 1986
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
Home Market Amendment
Dated: June 22, 1987
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated (Danville, VA Territory)
Home Market Amendment
Dated: June 22, 1987
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated
Amendment to Temporary License Amendment
Dated: March 3, 1988
Parties: The Coca-Cola Company and Coca-Cola Bottling Co.
Consolidated

 



--------------------------------------------------------------------------------



 



SCHEDULE D
Territories
The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.
(Contract June 15, 1928
Amended and Redescribed
September 8, 1938)
All of Cleveland, Gaston, Lincoln, Iredell, Alexander, Rowan, Cabarrus, Stanley,
Mecklenburg, and Union Counties, North Carolina. All of Davidson County, North
Carolina except Abbotts Creek Township, Thomasville Township, Emmons Township,
and that portion of Conrad Hill Township east of a line running due north, from
the northwest corner of Emmons Township to the Thomasville Township boundary
line. In Davie County, North Carolina, the Townships of Fulton and Shady Grove,
and the Town of Cooleemee as established by the present property lines of the
Erwin Mills in Davie County, and all territory within one-half mile of the
north, south, east, and west property lines of the said Erwin Mills as now
established.
That portion of Anson County, North Carolina, west of a line drawn due north and
south thru the county, which line is one mile due east of the most easterly
point in the present eastern boundary line of the town of Polkton. That portion
of York County and Cherokee County, South Carolina, north of a line beginning at
the southeast corner of Gaston County, North Carolina, and running
southwestwardly in a straight line to the most southerly point in the southern
boundary line of the Town of Clover in York County, South Carolina as said
boundary was located in 1908, and including the Town of Clover as its corporate
limits were defined in 1908; thence northwestwardly in a straight line to a
point in the southwestern corner of the present boundary line of the Town of
Grover in Cleveland County, North Carolina.
(Added October 31, 1973)
That portion of the State of South Carolina included within the following
boundaries, to-wit: Beginning at the Northeast corner of Spartanburg County,
South Carolina, and running Southeastwardly along the Cherokee-Spartanburg
County Line to a point on said line which lies four and one-quarter (4-1/4)
miles from the Northeast corner of Spartanburg County; thence Southwardly in a
straight line to a point which lies one and one-half (1-1/2) miles measured
perpendicularly from a point on the Cherokee-Spartanburg County Line which lies
six and one-half (6-1/2) miles from the Northeast corner of said Spartanburg
County (it being understood and agreed that Mary-Louise Mill and Mary Louise
Mill Village, as the same existed November 20, 1952, including the store
servicing this mill, is in the territory of Coca-Cola Bottling Company of
Gaffney); thence Southeastwardly in a straight line to a point on the
Cherokee-Spartanburg County Line which lies nine and one half (9-1/2) miles from
the Northeast corner of said Spartanburg County; thence Southwardly along the
Cherokee-Spartanburg County Line to a point which lies two and eleven-sixteenths
(2-11/16) miles from the intersection of Union, Spartanburg, and Cherokee
Counties; thence Northeastwardly in a straight line drawn perpendicularly from
the last named point for a distance of two and one-fourth (2-

 



--------------------------------------------------------------------------------



 



1/4) miles; thence Southwardly to the intersection of Spartanburg, Cherokee and
Union Counties; (it being understood and agreed that the store now occupied by
R. R. Brown is in the territory of Union Coca-Cola Bottling Company); thence
Southeastwardly along the Union-Cherokee County Line to the Southeast corner of
Cherokee County; thence Northwardly along the Western boundary of York County to
a point on said boundary due northwest of the Town of Smyrna in York County;
thence in a Southeasterly direction in a straight line to but not including
Smyrna; thence in a Northeasterly direction in a straight line to and including
Bethel Church; thence in a Westerly direction in a straight line to the most
Southerly point in the Southern boundary line of the Town of Clover as said
boundary was located in 1908, and not including the Town of Clover as its
corporate limits were defined in 1908; thence Northwestwardly in a straight line
toward the Southwestern corner of the boundary line of the Town of Grover in
Cleveland County, North Carolina, (as the same existed on September 8, 1938) to
the South Carolina-North Carolina State Line; thence Westwardly along the
Northern boundary of Cherokee County to the Northeast corner of Spartanburg
County, said point of beginning.

-2-



--------------------------------------------------------------------------------



 



AND ALSO:
That portion of the State of South Carolina included within the following
boundaries, to-wit: Beginning at a point on the Cherokee-Spartanburg County Line
which lies two and eleven-sixteenth a (2-11/16) miles from the intersection of
Union, Spartanburg and Cherokee Counties and running Southwestwardly in a
straight line and parallel to the Union-Spartanburg County Line for a distance
of three and one-half (3-1/2) miles; thence Southeastwardly in a straight line
to a point on the Union-Spartanburg County Line which lies three and one-half
(3-1/2) mites from the intersection of Union, Spartanburg and Cherokee Counties;
thence Southwardly along the Union-Spartanburg County Line to the intersection
of Union, Laurens, and Spartanburg Counties; thence Southeastwardly along the
Laurens-Union County Line to the intersection of Laurens, Union and Newberry
Counties; thence Southwardly along the Union-Newberry County line to a point on
the Union-Newberry County Line which lies one and one-half (1-1/2) miles North
of the Seaboard Airline Railway; thence Northeastwardly running parallel to and
one-half mile North of the Seaboard Airline Railway to the Union-Chester County
Line; thence Northwardly along the Union-Chester County Line to the intersection
of Union, York and Chester Counties; thence continuing Northwardly along the
Union-York County Line to the intersection of Union, Cherokee and York Counties;
thence Northwestwardly along the Union-Cherokee County Line to the intersection
of Union, Spartanburg and Cherokee Counties; thence Northwardly in a straight
line to a point which lies two and one-fourth (2-1/4) miles measured
perpendicularly from a point on the Spartanburg-Cherokee County Line which lies
two and eleven-sixteenths (2-11/16) miles from the intersection of Spartanburg,
Cherokee and Union Counties (it being understood and agreed that the store now
occupied by R. R. Brown is included within the above described territory);
thence Southwestwardly in a straight line to said point on the
Spartanburg-Cherokee County Line which lies two and eleven-sixteenths (2-11/16)
miles from the intersection of Spartanburg, Cherokee and Union Counties, said
point of beginning.
Attached hereto and made a part hereof are photostatic copies of portions of
General Highway Transportation Maps of Spartanburg and Cherokee Counties on
which portions of the above described lines are drawn in red.

-3-



--------------------------------------------------------------------------------



 



(Added April 1, 1974 with notations of certain prior deletions)
GREENSBORO, NORTH CAROLINA’s ORIGINAL TERRITORY
     (As set out in Contract of February 26, 1937)
The town of Kernersville in Forsyth County, the town of Prospect Hill in Caswell
County, North Carolina, and that portion of the State of North Carolina included
within the following boundaries, to-wit:
Beginning at the northwest corner of Guilford County; thence running east along
the northern boundary of said county to the southwest corner of New Bethel
township in Rockingham County; thence north along the western boundary of New
Bethel township to its intersection with the eastern boundary of Mayo township;
thence northeastwardly along the eastern boundary of Mayo township to the point
of intersection with a straight line extending from a point one mile south of
the town of Price, to a point one mile south of the town of Leaksville; thence
southeastwardly along said line to said point one mile south of Leaksville;
thence eastwardly in a straight line to a point one mile south of Ruffin, North
Carolina, thence southeastwardly to a point one mile south of the town of
Blackwells, North Carolina; thence eastwardly in a straight line toward a point
one mile south of the town of Yanceyville, to the eastern boundary of Locust
Hill township; thence southwardly along the eastern boundaries of Locust Hill
and Stony Creek townships to the northern line of Alamance County; thence west
along the northern line of Alamance County to the northwest corner of said
county; thence south along the western line of said county to its southwest
corner; thence east along the southern line of said county to its southeast
corner; thence north along the eastern line of said county to its northeast
corner; thence east along the southern line of Caswell County to the southeast
corner of Caswell County; thence southeastwardly in a straight line to a point
on the Southern Railway one-half way between the town of Hillsboro and
University Station; thence in a southwesterly direction in a straight line to
but not including the town of Bynum in Chatham County; thence southwardly in a
straight line to and including the town of Cumnock in Lee County; thence south
in a straight line to but not including Lemon Springs; thence due west to the
western boundary of Lee County; thence northwestwardly along the Lee-Moore
County line to Deep River; thence southwestwardly in a straight line to the
southwest corner of Deep River township in Moore County; thence continuing
southwestwardly in a straight line to a point on the west line of Carthage
township which is equi-distant from the northwest and southwest corners of said
township; thence westwardly in a straight line to a point on the N. & S. R. R.
midway between the towns of Biscoe and Candor; thence due west to the eastern
boundary of Troy township; in Montgomery County; thence south along the eastern
line of Troy township to its southeast corner; thence east to the northeast
corner of Cheek Creek township; thence south along the east line of Cheek Creek
township to the south line of Montgomery County; thence westwardly along the
south line of Montgomery County to the southwest corner of Montgomery County;
thence northwardly along the west line of said County to the northwest corner of
said County; thence east along the north line of said County to the southeast
corner of Davidson County; thence north along the east line of Davidson County
to the southeast corner of Emmons township in Davidson County; thence westwardly
and northwardly along the southern and western line of Emmons township to the
northwest corner of said township; thence due north in a straight line to the
south line of Thomasville township; thence westwardly along the south line of
Thomasville township to the southwest corner of said township; thence
northwardly and eastwardly along the west and north lines of Thomasville
township to the west line of Guilford

-4-



--------------------------------------------------------------------------------



 



County; thence northwardly along the west line of Guilford County to the
northwest corner of said County, the point of beginning.
(All references to Cities and Towns are as they existed on February 26, 1937)
LESS AS
DELETED (Added to Burlington, North Carolina’s Contract as of January 15, 1940)
The town of Prospect Hill in Caswell County North Carolina; and that part of
Orange County, North Carolina, west of a line described as follows: Beginning at
the southeast corner of Caswell County; thence southeastwardly in a straight
line to a point on the Southern Railway one-half way between the town of
Hillsboro and University Station; thence in a southwesterly direction in a
straight line, toward the town of Buynum to the southern line of Orange County.
LESS AS
DELETED (Added to Winston-Salem, North Carolina’s Contract as of June 1, 1949)
In the County of Forsyth, North Carolina, the Town of Kernersville.
(All references to Cities and Towns are as they existed on February 26, 1937)
AND ALSO
BURLINGTON, NORTH CAROLINA’S ORIGINAL TERRITORY:
     (As set out in Contract of February 26, 1937)
All of Alamance County, North Carolina; also that part of the townships of
Yanceyville and Leasburg in Caswell County, North Carolina, lying south of a
line extending across said townships from a point one mile south of the town of
Blackwells, North Carolina; thence in a straight line to a point one mile south
of the town of Yanceyville; thence in a straight line to a point on the eastern
boundary line of Caswell County one mile south of the town of Leasburg; also all
of Anderson and Hightowers townships in said county except the town of Prospect
Hill.
(All references to Cities and Towns are as they existed on February 26, 1937)
AND ALSO
ADDED (Acquired from Greensboro, North Carolina, as of January 15, 1940)
The town of Prospect Hill in Caswell County, North Carolina; and that part of
Orange County, North Carolina, west of a line described as follows: Beginning at
the southeast corner of Caswell County; thence southeastwardly in a straight
line to a point on the Southern Railway one-half way between the town of
Hillsboro and University Station: thence in a southwesterly direction in a
straight line; toward the town of Buynum, to the southern line of Orange County.
(All references to Cities and Towns are as they existed on February 26, 1937)
AND ALSO

-5-



--------------------------------------------------------------------------------



 



WINSTON-SALEM, NORTH CAROLINA’S ORIGINA L TERRITORY
     (As set out in Contract of February 26, 1937)
All of Abbots Creek Township in Davidson County, North Carolina, all of Surry
County, North Carolina, except the towns of Elkin and Crutchfield; all of Stokes
County, North Carolina; all of Forsyth County, North Carolina, except the town
of Kernersville; all of Davie County, North Carolina, except the town of
Cooleemee, territory within a quarter of a mile from the town of Cooleemee, and
the townships of Fulton and Shady Grove; in Rockingham County, all the townships
of Huntsville and Madison, and all of the townships of Mayo and Price lying
south of a straight line extending from a point on the Virginia — North Carolina
line west of the town of Price, North Carolina, and running southeastwardly
through a point one mile south of Price and to a point one mile south of
Leaksville, North Carolina.
That portion of Yadkin County, North Carolina lying east of a line running from
the point of intersection of Iredell, Davie and Yadkin lines to a point
one-fourth mile due east of the town of Footville, thence northwardly in a
straight line to a point one mile due west of the present city limits of
Yadkinville; thence northwardly in a straight line to a point one mile due west
of the present city limits of Boonville; thence due north to the northern
boundary of Yadkin County.
(All references to Cities and Towns are as they existed on February 26, 1937)
LESS AS
DELETED (Added to Charlotte, North Carolina, Contract as of April 6, 1937)
The town of Cooleemee, as established by the present property lines of the Erwin
Mills in Davie County, and all territory within one-half mile of the north,
south, east, and west property lines of the said Erwin Mills.
AND ALSO
ADDED (Acquired from Greensboro, North Carolina, as of June 1, 1949)
In the County of Forsyth, North Carolina, the Town of Kernersville.
(All references to Cities and Towns are as they existed on February 26, 1937)
AND ALSO
RALEIGH, NORTH CAROLINA’S ORIGINAL TERRITORY
     (As set out in Contract of August 6, 1930)
     The town of Raleigh and all the territory East, North and South within a
radius of fifty miles, and the following territory towards Greensboro on the
Southern Road to University Station, on the Southern Road to Claranden
(Clarendon) and on the Seaboard Air Line towards Hamlet as far as Lemon Springs.
     1. (SANFORD, N. C.): Part of the above territory is covered by a
sub-bottler’s contract dated August 1, 1916, for Sanford, N.C. Said Sanford,
N.C., and the territory covered by said contract, described as follows, to wit:

-6-



--------------------------------------------------------------------------------



 



     The County of Lee, Harnett County south of Cape Fear River, now owned by
the Raleigh Coca-Cola Bottling Company of Raleigh, N. C., and the part of
Chatham County, south of Haw River, now owned by the Raleigh Coca-Cola Bottling
Company of Raleigh, N. C., including the town of Buynum (Bynum).
is subject to the terms of said sub-bottler’s contract.
     2. (DUNN, N. C.): Part of the above territory is covered by a sub-bottler’s
contract dated the 10th day of November, 1925, for Dunn, N.C. Said Dunn, N, C.,
and the territory covered by said contract, described as follows, to wit:
     Beginning at the intersection of the Atlantic Coast Line R. R. and the
Harnett and Cumberland County line, thence westward with the Harnett County line
to a point where the Cape Fear River enters Cumberland County, thence up the
Cape Fear River with the eastern bank to a point where the Norfolk & Southern R.
R. crosses the Cape Fear River, thence in a straight line northeastwardly to a
point on the Durham and Southern R. R. one mile south of Angier, thence to a
point on contact or intersection of Wake, Harnett and Johnson County lines,
thence in a straight line eastward to a point where the Atlantic Coast Line R.
R. crosses the Neuse River, thence in a straight line to a point of contact or
intersection of Johnson, Wayne and Sampson counties, thence with the Johnson and
Harnett County lines to the beginning. Also including all territory in
Cumberland and Sampson counties within a radius of 50 miles of Raleigh, N. C. as
covered by Raleigh Coca-Cola Bottling Co.’s contract.
Is subject to the terms of said sub-bottler’s contract.
LESS:
     3. WILSON, N. C, territory, which territory was covered by contract dated
July 20, 1909, described as follows, to wit:
     The town of Wilson, North Carolina, together with all of the towns in North
Carolina named below and all that section of territory included within a
boundary line passing through said towns in order mentioned, Baca, Red Oak,
Oakland, Bunn, Sutton, Middlesex, Micoe, Pinelevel, Oliver, Beasley, Rosinhill,
Dudley, Moyton, Wilbanks, Medora and Baca.
LESS:
     4. DURHAM, N. C., territory, which territory was covered by contract with
Durham dated February 3, 1911, as amended and revised by contract dated
October 31, 1929, described as follows, to wit:
     Beginning at a point on the Southern Railway half-way between University
Station and Hillsboro; and running to the Southwest corner of Person County;
thence along the Western boundary of Person County to a point one mile south of
the Southern Railway (Atlantic & Danville Division); thence parallel to and one
mile south of this railroad in a northeastwardly direction to the Northern
boundary of Person County; thence along this county line to the Person-Granville
county line; thence south along this line to a point one mile south of Holloway
Mines, N.C.; thence northeastwardly to the northeast corner of Granville County;
thence to and including the town of Ridgeway; thence south to an arc of a circle
of fifty miles radius from Raleigh, N.C.; thence southeast along said arc to and
including the town of Creek, on Fishing Creek; thence south to and

-7-



--------------------------------------------------------------------------------



 



including Inez; thence southwest to a point in Franklin County two miles north
of Louisburg; thence west to a point in Franklin County two miles north of
Franklinton; thence to a point five miles east of Creedmoor; thence to a point
one mile west of Leesville; thence to and including Morrisville; thence to and
including Upchurch; thence to and including Ebeneezer, on the Norfolk & Southern
Railroad; thence north along the Norfolk & Southern Railroad to the station of
Seaforth; thence west to a point half-way between Seaforth and Bynum; thence
north to a point on the Southern Railway half-way between University Station and
Hillsboro, the point of beginning.
PLUS (As included under Raleigh’s Bottler’s Contract on October 11, 1938)
All territory in Franklin County, North Carolina south of a line running from a
point five miles east of the town of Creedmoor in Granville County eastwardly in
a straight line to a point two miles north of the town of Franklinton in
Franklin County; thence eastwardly in a straight line to a point two miles north
of the town of Louisburg; thence northeastwardly in a straight line to and
including the town of Inez in Warren County. (Not already covered by Raleigh’s
contract, dated August 6, 1930.)
LESS (As surrendered by Raleigh on October 11, 1938)
That portion of Nash County, North Carolina which is within 50 miles of the City
of Raleigh, North Carolina.
LESS (As surrendered by Raleigh on May 15, 1957)
That portion of the State of North Carolina, lying within the following
described boundaries, to-wit:
Beginning at the intersection of Johnston, Wayne and Sampson Counties, and
running Southwardly in a straight line to a point two-tenths (2/10) of one
(1) mile Northwest of Monk’s Crossroads on United States Highway Number 701;
thence continuing in a Southwardly direction in a straight line to a point where
the arc of a circle, having a radius of fifty (50) miles measured from the
Triangulation Station Number Two (2) located on top of the Security Bank
Building in Raleigh, North Carolina, crosses the Great Coharie Creek in Sampson
County; thence continuing clockwise along said arc of a circle, having a radius
of fifty (50) miles measured from the Triangulation Station Number Two
(2) located on top of the Security Bank Building in Raleigh, North Carolina, to
its intersection with the Hoke County line; thence Northwardly along the
Hoke-Cumberland County line to the point of intersection of Harnett, Cumberland
and Hoke Counties; thence Northeastwardly along the Harnett-Cumberland County
line to its intersection with the Cape Fear River; thence Northwardly along the
Eastern bank of Cape Fear River to a point where the Norfolk & Southern Railroad
crosses the Cape Fear River; thence in a straight line Northeastwardly to a
point on the Durham and Southern Railroad one (1) mile South of Angier; thence
Northeastwardly in a straight line to the intersection of Wake, Harnett and
Johnston Counties; thence Eastwardly in a straight line to a point where the
Atlantic Coast Line Railroad crosses the Neuse River, said point lying in
Johnston County, thence Southwardly in a straight line to a point of contact or
intersection of Johnston, Wayne and Sampson Counties, said point of beginning.
(Added May 1, 1978)
That portion of the States of North Carolina and South Carolina included within
the following boundaries: Beginning at and including the Town of Middendorf, in
Chesterfield County, South

-8-



--------------------------------------------------------------------------------



 



Carolina, and running Northeastwardly in a straight line to but not including
the Town of Cash, thence Southeastwardly in a straight line to but not including
the Town of Marlboro, thence Northeastwardly in a straight line through a point
on the S.A.L. Railroad midway between the Towns of McColl and Clio to the North
Carolina-South Carolina State line; thence Southeastwardly along said North
Carolina-South Carolina State line to a point where the projection of a straight
line drawn from but not including Red Springs, Robeson County, North Carolina,
to the Eastern boundary (as the same existed on February 19, 1932) of the Town
of Red Banks (a station on the S.A.L.R.R.) intersects said North Carolina-South
Carolina State line; thence Northwardly along said projection and said straight
line drawn from but not including Red Springs to the Eastern boundary (as the
same existed on February 19, 1932) of the Town of Red Banks to but not including
said Town of Red Springs; thence along the West side of North Carolina State
Highway No. 70, including all territory on the West side of said Highway, to a
point where the dividing line between Hoke and Robeson Counties crosses said
North Carolina State Highway No. 70, thence Northwardly along the Eastern
boundary of Hoke County so as to include all of said Hoke County to the
intersection of Hoke, Moore, and Harnett Counties; thence Northeastwardly and
Northwestwardly along the Northeastern boundary of Moore County to the point
where Deep River first touches the Lee-Moore County line; thence Southwestwardly
in a straight line to the Southwest corner of Deep River Township, in Moore
County, thence continuing Southwestwardly in a straight line to a point on the
West line of Carthage Township, which is equidistant from the Northwest and
Southwest corners of said township; thence Westwardly in a straight line to a
point on the N. & S R.R. midway between the Towns of Biscoe and Candor; thence
due West to the Eastern boundary of Troy Township, in Montgomery County, thence
South along the Eastern line of Troy Township to its Southeast corner; thence
East to the Northeast corner of Cheek Creek Township, thence South along the
East line of Cheek Creek Township to the South line of Montgomery County; thence
Westwardly along the South line of Montgomery County to the Southwest corner of
Montgomery County, thence Westwardly along the Stanly-Anson County line to a
point which lies due North of a point one (1) mile due East of the most Eastern
point in the Eastern boundary line of the Town of Polkton (as the same existed
on the 8th day of September, 1938); thence due South through said point one
(1) mile due East of the most Easterly point in the Eastern boundary of said
Town of Polkton to the North Carolina-South Carolina State line, thence
Eastwardly along said North Carolina-South Carolina State line to a point on
said line due North of the Town of Chesterfield, in Chesterfield County, South
Carolina; thence Southwardly in a straight line to and including the Town of
Middendorf, said point of beginning.
(All points referred to above, unless specifically indicated, are as the same
existed on December 21, 1948.)
(Deleted December 6, 1984)
All of Thomasville Township and all of Emmons Township and that portion of
Conrad Hill Township east of a line running due north from the northwest corner
of Emmons Township to the Thomasville Township line, all lying in Davidson
County, North Carolina.
(Deleted January 1, 1985)
All of Lincoln County, North Carolina. That portion of Gaston County, North
Carolina lying within the following boundaries:

-9-



--------------------------------------------------------------------------------



 



Beginning at a point, the southeast corner of Lincoln County, and running in a
southwesterly direction in a straight line to the southeast corner of the
present boundary line of the Town of Stanley, North Carolina, and including the
Town of Stanley, North Carolina; thence west, north and east with the present
boundary lines of the Town of Stanley, North Carolina to a point in the present
northern boundary line of the Town of Stanley, which point is one-fourth mile
west of the center line of the Seaboard Airline Railway right of way; thence
northwestwardly, running parallel to and one-fourth of a mile west of the
Seaboard Airline Railway (between Stanley and Lincolnton) to the southern
boundary line of Lincoln County; thence in an easterly direction following said
Lincoln County line to the point of beginning.
(Deleted February 1, 1985)
Territory described in the Sub-Bottler’s Contract dated January 1, 1938 between
Greensboro Coca-Cola Bottling Co. and Biscoe Coca-Cola Bottling Co., Inc.
(incorrectly referred to as Biscoe Coca-Cola Bottling Company, Incorporated),
described therein as follows:
That portion of the State of North Carolina included within the following
boundaries:
Beginning at the point on the Moore-Lee county line where Deep River first
touches said county line and running southwestwardly in a straight line to the
southwest corner of Deep River township in Moore County; thence continuing
southwestwardly in a straight line to a point on the west line of Carthage
township which is equidistant from the northwest and southwest corners of said
township; thence westwardly in a straight line to a point on the N. & S. R. R.
midway between the towns of Biscoe and Candor; thence due west to the eastern
boundary of Troy township in Montgomery County; thence south along the eastern
line of Troy township to its southeast corner; thence east to the northeast
corner of Cheek Creek township; thence south along the east line of Cheek Creek
township to the south line of Montgomery County; thence westwardly along the
south line of Montgomery County to the southwest corner of Montgomery County;
thence northwardly along the west line of said county to the northwest corner of
said county; thence east along the north line of said county to the southeast
corner of Davidson County; thence east along the south line of Randolph County
to the northeast corner of Eldorado township: thence in a southeasterly
direction in a straight line to a point midway between the towns of Ether and
Star; thence in a northeasterly direction in a straight line to a point on the
northern boundary of Moore County due south of Maffit, a town in Randolph
County; thence eastwardly along the northern boundary of Moore County to the
western boundary of Lee County; thence south along the Moore-Lee county line to
the point on the Moore-Lee county line where Deep River first touches said
county line, the point of beginning, excepting from said territory, however, the
town of Carbonton.
(Deleted February 1, 1985)
That portion of the State of North Carolina included within the following
boundaries: Beginning at the Southeast corner of Montgomery County and running
Southeastwardly along the Moore-Richmond County line to the Southernmost corner
of Moore County; thence Southeastwardly, Northeastwardly and Northwestwardly
around the Southern, Eastern and Northern boundaries of Hoke County so as to
include all of said Hoke County to the intersection of Hoke, Moore, and Harnett
Counties; thence Northeastwardly and Northwestwardly along the Northeastern
boundary of Moore County to the point where Deep River first touches the
Lee-Moore County line; thence

-10-



--------------------------------------------------------------------------------



 



Southwestwardly in a straight line to the Southwest corner of Deep River
Township, in Moore County; thence continuing Southwestwardly in a straight line
to a point on the West line of Carthage Township, which is equidistant from the
Northwest and Southwest corners of said township; thence Westwardly in a
straight line to a point on the N. & S. R. R. midway between the Towns of Biscoe
and Candor; thence due West to the Eastern boundary of Troy Township, in
Montgomery County; thence South along the Eastern line of Troy Township to its
Southeast corner; thence East to the Northeast corner of Cheek Creek Township;
thence South along the East line of Cheek Creek Township to the South line of
Montgomery County; thence Eastwardly along the Southern boundary of Montgomery
County to the Southeast corner of Montgomery County, said point of beginning.

-11-



--------------------------------------------------------------------------------



 



(Deleted September 22, 1986)
IN THE STATE OF NORTH CAROLINA:
All of Lincoln County, North Carolina. That portion of Gaston County, North
Carolina lying within the following boundaries:
Beginning at a point, the southeast corner of Lincoln County, and running in a
southwesterly direction in a straight line to the southeast corner of the
present boundary line of the Town of Stanley, North Carolina, and including the
Town of Stanley, North Carolina; thence west, north and east with the present
boundary lines of the Town of Stanley, North Carolina to a point in the present
northern boundary line of the Town of Stanley, which point is one-fourth mile
west of the center line of the Seaboard Airline Railway right of way; thence
northwestwardly, running parallel to and one-fourth of a mile west of the
Seaboard Airline Railway (between Stanley and Lincolnton) to the southern
boundary line of Lincoln County; thence in an easterly direction following said
Lincoln County line to the point of beginning.
(Said points are as same existed on November 11, 1938.)

-12-



--------------------------------------------------------------------------------



 



(Danville, Virginia territory — Contract April 1, 1974)
     “In the Cities of Danville, South Boston, Chase City, Va., and Leaksville,
N. C, and the following territory in the State of Virginia, to wit: That part of
Pittsylvania County, Virginia, that is colored green and lies East of the line
indicated on the map attached hereto, marked “Schedule A” and made a part
hereof; all points on the line of railroad running from, and including, the
towns of Boydton and Keysville to Danville; at all points on the Norfolk &
Western Ry. from South Boston, Va., to the south side of the Staunton River; all
points in Charlotte County, Va.; the town of Biery in Prince Edwards County, and
all other territory in the State of Virginia within fifty (50) miles of the City
of Danville, Va., except all such other territory within fifty miles of Roanoke,
Va., not specifically included in the above description. All points within fifty
one (51) miles of Richmond, Va., are specifically excluded from this contract.
The following territory in the State of North Carolina is included in this
contract, to wit: Those points in the State of North Carolina lying north of a
direct line beginning at a point one mile south of Price; thence in a
southeastwardly direction to a point one mile south of Leaksville; thence to a
point one mile south of Ruffin; thence southeastwardly to a point one mile south
of Blackswell in Caswell County; thence to a point one mile south of Yanceyville
(but it is understood that N. W. Miles Store, in Caswell County is not included
in this contract); thence to a point one mile south of Leasburg; thence north
along the Caswell-Person County line to a point one mile south of the Southern
Railway (Atlantic & Danville Division) at Semora; thence parallel to and one
mile south of this railroad in a northeastwardly direction to the northern
boundary of Person County; thence along this county line to the Person-Granville
County line; thence south along this line to a point one mile south of Holloway
Mines, N.C.; thence northeastwardly to the northeast corner of Granville County.
This contract does not include any point that is within 100 miles of Charlotte,
N.C.”

-13-



--------------------------------------------------------------------------------



 



Coca-Cola USA — List of Authorized Packaging

  TYPE: REFILLABLE BOTTLES   Schedule E

                                                                               
  TOLERANCE                             MAJOR     MAJ.       FILL   DESIGN    
BRAND   FINISH   CAPACITY   WEIGHT   HEIGHT     DIAMETER     DIAMETER   HEIGHT  
POINT   NUMBER   REFERENCE
Coca-Cola
  Crown   6.5 oz.   13 oz.     7.750"       2.237"     +.047-.031   ± .047  
1.953   7104-04   a
Coca-Cola
  Crown & 28mm   10 oz.   15 oz.     9.956"       2.391"     +.062-.047   ± .062
  2.203   7108-03   a,c
Coca-Cola
  Crown & 28mm   300 mL   11 oz.     8.267"       2.401"     +.062-.031   ± .062
  1.693   7109-007   a,c
Coca-Cola
  Crown & 28mm   12 oz.   16 oz.     9.656"       2.580"     +.062-.047   ± .062
  2.203   7111-03   a,c
Coca-Cola
  Crown & 28mm   500 mL   15 oz.     9.956"       2.781"     ± .062           ±
.062   1.703   7100-R14   a,c
Coca-Cola
  Crown & 28mm   16 oz.   17 oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a,c
Coca-Cola
  Crown   26 oz.   26 oz.     11.703"       3.328"     ± .062           ± .078  
2.576   7110-02   a
Coca-Cola
  28mm   32 oz.   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7110-01   c
Coca-Cola
  28mm   1 Liter   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
Coca-Cola
  38mm   1 Liter   32 oz.     11.125"       3.656"     ± .078-.062   ± .078  
1.797   7118-35   d
Coca-Cola
  28mm   36 oz.   34 oz.     12.375"       3.656"     ± .062           ± .094  
2.203   7323-03*   c
 
                                               
Coca-Cola classic
  Crown   6.5 oz.   13 oz.     7.750"       2.237"     +.047-.031   ± .047  
1.953   7104-04   a
Coca-Cola classic
  Crown & 28mm   10 oz.   15 oz.     9.956"       2.391"     +.062-.047   ± .062
  2.203   7108-03   a,c
Coca-Cola classic
  Crown & 28mm   300 mL   11 oz.     8.267"       2.401"     +.062-.031   ± .062
  1.693   7109-007   a,c
Coca-Cola classic
  Crown & 28mm   12 oz.   16 oz.     9.656"       2.580"     +.062-.047   ± .062
  2.203   7111-03   a,c
Coca-Cola classic
  Crown & 28mm   500 mL   15 oz.     9.956"       2.781"     ± .062           ±
.062   1.703   7100-R14   a,c
Coca-Cola classic
  Crown & 28mm   16 oz.   17 oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a,c
Coca-Cola classic
  Crown   26 oz.   26 oz.     11.703"       3.328"     ± .062           ± .078  
2.576   7110-02   a
Coca-Cola classic
  28mm   32 oz.   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7110-01   c
Coca-Cola classic
  28mm   1 Liter   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
Coca-Cola classic
  38mm   2 Liter   32 oz.     11.125"       3.656"     ± .078-.062   ± .078  
1.797   7118-35   d
Coca-Cola classic
  28mm   36 oz.   34 oz.     12.375"       3.656"     ± .062           ± .094  
2.203   7323-03*   c

May, 1996
* S.C. authorized only.

Page 1



--------------------------------------------------------------------------------



 



Coca-Cola USA — List of Authorized Packaging

  TYPE: REFILLABLE BOTTLES    

                                                                               
  TOLERANCE                             MAJOR     MAJ.       FILL   DESIGN    
BRAND   FINISH   CAPACITY   WEIGHT   HEIGHT     DIAMETER     DIAMETER   HEIGHT  
POINT   NUMBER   REFERENCE
C.F. Coca-Cola
  Crown & 28mm   10 oz.   15 oz.     9.656"       2.391"     +.062-.047   ± .062
  2.203   7108-03   a,c
C.F. Coca-Cola
  Crown & 28mm   300mL   11 oz.     8.267"       2.401"     +.062-.031   ± .062
  1.693   7109-007   a,c
C.F. Coca-Cola
  Crown & 28mm   12 oz.   16 oz.     9.656"       2.580"     +.062-.047   ± .062
  2.203   7111-03   a,c
C.F. Coca-Cola
  Crown & 28mm   500mL   15 oz.     9.656"       2.781"     +.062           ±
.062   1.703   7100-R14   a,c
C.F. Coca-Cola
  Crown & 28mm   16 oz.   17 oz.     11.125"       2.635"     ±.062-.047   ±
.078   2.203   7113-03   a,c
C.F. Coca-Cola
  Crown   26 oz.   26 oz.     11.703"       3.328"     ±.062           ± .078  
2.576   7110-02   a
C.F. Coca-Cola
  28mm   32 oz.   32 oz.     11.703"       3.656"     ±.078-.062   ± .078  
2.578   7110-01   c
C.F. Coca-Cola
  28mm   1 Liter   32 oz.     11.703"       3.656"     ±.078-.062   ± .078  
2.578   7118-R31   c
C.F. Coca-Cola
  38mm   1 Liter   32 oz.     11.125"       3.656"     ±.078-.062   ± .078  
1.797   7118-35   d
C.F. Coca-Cola
  28mm   36 oz.   34 oz.     12.375"       3.656"     ±.062           ± .094  
2.203   7323-03*   c
 
                                               
diet Coke
  Crown & 28mm   10 oz.   15 oz.     9.656"       2.391"     +0.62-.047   ± .062
  2.203   7108-03   a,c
diet Coke
  Crown & 28mm   300mL   11 oz.     8.267"       2.401"     +.062-.031   ± .062
  1.693   7109-007   a,c
diet Coke
  Crown & 28mm   12 oz.   16 oz.     9.656"       2.580"     +.062-.047   ± .062
  2.203   7111-03   a,c
diet Coke
  Crown & 28mm   500mL   15 oz.     9.656"       2.781"     +.062           ±
.062   1.703   7100-R14   a,c
diet Coke
  Crown & 28mm   16 oz.   17 oz.     11.125"       2.635"     ±.062-.047   ±
.078   2.203   7113-03   a,c
diet Coke
  28mm   32 oz.   32 oz.     11.703"       3.656"     ±.078-.062   ± .078  
2.570   7110-01   c
diet Coke
  28mm   1 Liter   32 oz.     11.703"       3.656"     ±.078-.062   ± .078  
2.570   7118-R31   c
diet Coke
  38mm   1 Liter   32 oz.     11.125"       3.656"     ±.078-.062   ± .078  
1.797   7118-35   d
diet Coke
  Crown   26 oz.   26 oz.     11.703"       3.359"     ±.062           ± .078  
2.562   17001   a
diet Coke
  28mm   36 oz.   34 oz.     12.375"       3.656"     ±.062           ± .094  
2.203   7323-03*   c

* S.C. authorized only.

Page 2



--------------------------------------------------------------------------------



 



Coca-Cola USA- List of Authorized Packaging
TYPE: REFILLABLE BOTTLES

                                                                               
  TOLERANCE                             MAJOR     MAJ.       FILL   DESIGN    
BRAND   FINISH   CAPACITY   WEIGHT   HEIGHT     DIAMETER     DIAMETER   HEIGHT  
POINT   NUMBER   REFERENCE
C F diet Coke
  Crown & 28mm   10 oz.   15 oz.     9.956"       2.391"     + .062-.047   ±
.062   2.203   7108-03   a,c
C F diet Coke
  Crown & 28mm   300 mL   11 oz.     8.267"       2.401"     + .062-.031   ±
.062   1.693   7109-007   a,c
C F diet Coke
  Crown & 28mm   12 oz.   16 oz.     9.656"       2.580"     + .062-.047   ±
.062   2.203   7111-03   a,c
C F diet Coke
  Crown & 28mm   500 mL   15 oz.     9.956"       2.781"     ± .062           ±
.062   1.703   7100-R14   a,c
C F diet Coke
  Crown & 28mm   16 oz   17 oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a,c
C F diet Coke
  28mm   32 oz.   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7110-01   c
C F diet Coke
  28mm   1 Liter   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
C F diet Coke
  38mm   1 Liter   32 oz.     11.125"       3.656"     ± .078-.062   ± .078  
1.797   7118-35   d
C F diet Coke
  Crown   26 oz.   26 oz.     11.703"       3.359"     ± .062           ± .078  
2.562   17001   a
C F diet Coke
  28mm   36 oz.   34 oz.     12.375"       3.656"     ± .062           ± .094  
2.203   7323-03*   c
 
                                               
Cherry Coke
  Crown & 28mm   10 oz.   15 oz     9.956"       2.391"     + .062-.047   ± .062
  2.203   7108-03   a,c
Cherry Coke
  Crown & 28mm   300 mL.   11 oz.     8.267"       2.401"     + .062-.031   ±
.062   1.693   7109-007   a,c
Cherry Coke
  Crown & 28mm   12 oz.   16 oz.     9.656"       2.580"     + .062-.047   ±
.062   2.203   7111-03   a,c
Cherry Coke
  Crown & 28mm   500 mL   15 oz.     9.956"       2.781"     ± .062           ±
.062   1.703   7100-R14   a,c
Cherry Coke
  Crown & 28mm   16 oz   17 oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a,c
Cherry Coke
  28mm   32 oz.   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7110-01   c
Cherry Coke
  28mm   1 Liter   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
Cherry Coke
  38mm   1 Liter   32 oz.     11.125"       3.656"     ± .078-.062   ± .078  
1.797   7118-35   d
Cherry Coke
  Crown   26 oz   26 oz.     11.703"       3.359"     ± .062           ± .078  
2.562   17001   a
Cherry Coke
  28mm   36 oz   34 oz.     12.375"       3.656"     ± .062           ± .094  
2.203   7323-03*   c
 
                                               
diet Cherry Coke
  Crown & 28mm   10 oz.   15 oz.     9.956"       2.391"     + .062-.047   ±
.062   2.203   7108-03   a,c
diet Cherry Coke
  Crown & 28mm   300 mL.   11 oz.     8.267"       2.401"     + .062-.031   ±
.062   1.693   7109-007   a,c
diet Cherry Coke
  Crown & 28mm   12 oz.   16 oz.     9.656"       2.580"     + .062-.047   ±
.062   2.203   7111-03   a,c
diet Cherry Coke
  Crown & 28mm   500 mL.   15 oz.     9.956"       2.781"     ± .062           ±
.062   1.703   7100-R14   a,c
diet Cherry Coke
  Crown & 28mm   16 oz.   17 oz.     11.125"       2.635"     ± .062-.047   ±
.078   2.203   7113-03   a,c
diet Cherry Coke
  28mm   32 oz.   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7110-01   c
diet Cherry Coke
  28mm   1 Liter   32 oz.     11.703"       3.656"     ± .078-.062   ± .078  
2.578   7118-R31   c
diet Cherry Coke
  38mm   1 Liter   32 oz.     11.125"       3.656"     ± .078-.062   ± .078  
1.797   7118-35   d
diet Cherry Coke
  Crown   26 oz.   26 oz.     11.703"       3.359"     ± .062           ± .078  
2.562   17001   a
diet Cherry Coke
  28mm   36 oz.   34 oz.     12.376"       3.656"     ± .062           ± .094  
2.203   7323-03*   c

* S.C. authorized only.

Page 3



--------------------------------------------------------------------------------



 



Coca-Cola USA — List of Authorized Packaging
TYPE: REFILLABLE BOTTLES

                                                                      TOLERANCE
                                MAJOR   MAJ.       FILL   DESIGN     BRAND  
FINISH   CAPACITY   WEIGHT   HEIGHT   DIAMETER   DIAMETER   HEIGHT   POINT  
NUMBER   REFERENCE
TAB
  Crown   7 oz.   13 oz.   7.750"   2.328"   + .047- .031   ± .047     1.953    
7216-01   a
TAB
  Crown & 28mm   10 oz.   15 oz.   9.956"   2.360"   + .047- .031   + .062    
2.203     7218-02   a, c
TAB
  Crown & 28mm   16 oz.   17 oz.   11.125"   2.635"   + .062- .047   ± .078    
2.203     7220-02   a, c
TAB
  Crown & 28mm   500 mL   15 oz.   9.956"   2.781"   ± .062   ±.062     1.703  
  7291-003   a, c
TAB
  28mm   32 oz.   32 oz.   11.703"   3.656"   + .078- .062   ±.078     2.578    
7288-02   c
TAB
  28mm   1 Liter   32 oz.   11.703"   3.656"   + .078- .062   ±.078     2.578  
  7222-006   c
TAB
  38mm   1 Liter   32 oz.   11.125"   3.656"   + .078- .062   ±.078     1.797  
  7222-04   d
TAB
  28mm   36 oz.   34 oz.   12.375"   3.656"   ± .062   ±.094     2.203    
7369-1*   c
 
                                           
CF TAB
  Crown & 28mm   10 oz   15 oz   9.956"   2.360"   + .047- .031   ±.062    
2.203     7218-02   a, c
CF TAB
  Crown & 28mm   16 oz   17 oz.   11.125"   2.635"   + .062- .047   ±.078    
2.203     7220-02   a, c
CF TAB
  Crown & 28mm   500 mL   15 oz   9.956"   2.781"   ±.062   ±.062     1.703    
7291-003   a, c
CF. TAB
  28mm   32 oz.   32 oz.   11.703"   3.656"   +.078- .062   ±.078     2.578    
7288-02   c
CF TAB
  28mm   1 Liter   32 oz.   11.703"   3.656"   +.078- .062   ±.078     2.578    
7222-006   c
CF TAB
  38mm   1 Liter   32 oz.   11.125"   3.656"   +.078- .062   ±.078     1.797    
7222-04   d
 
                                           
Sprite
  Crown   7 oz   13 oz.   7.750"   2.344"   + .047- .031   ±.047     1.953    
7119-04   a
Sprite
  Crown & 28mm   10 oz   15 oz.   9.656"   2.355"   + .047- .031   ±.062     2
203     7203-02   a, c
Sprite
  Crown & 28mm   16 oz   18 oz.   11.125"   2.635"   + .062- .047   ±.078    
2.203     7207-04   a, c
Sprite
  Crown & 28mm   500 mL   15 oz.   9.656"   2.781"   ± .062   ±.062     1.703  
  7270-06   a, c
Sprite
  28mm   32 oz.   32 oz.   11.703"   3.656"   + .078- .062   ± .078     2.578  
  7293-01   a
Sprite
  28mm   32 oz   32 oz.   11.703"   3.656"   + .078- .062   ±.078     2.578    
7293-002   c
Sprite
  28mm   1 Liter   32 oz.   11.703"   3.656"   + .078- .062   ±.078     2 578  
  7103-014   c
Sprite
  38mm   1 Liter   32 oz.   11.125"   3.656"   + .078- .062   ±.078     1.797  
  7103-11   d
 
                                           
diet Sprite
  Crown & 28mm   10 oz   15 oz.   9.656"   2.355"   + .047- .031   ±.062    
2.203     7203-02   a, c
diet Sprite
  Crown & 28mm   16 oz   18 oz.   11.125"   2.635"   + .062- .047   ±.078    
2.203     7207-04   a, c
diet Sprite
  Crown & 28mm   500 mL   15 oz.   9.656"   2.781"   ±.062   ±.062     1.703    
7270-06   a, c
diet Sprite
  28mm   32 oz.   32 oz.   11.703"   3.656"   + .078- .062   ±.078     2.578    
7293-002   c
diet Sprite
  38mm   1 Liter   32 oz.   11.125"   3.656"   + .078- .062   ±.078     1.797  
  7103-11   d

* S.C. authorized only.

Page 4



--------------------------------------------------------------------------------



 



Coca — Cola USA — List of Authorized Packaging
TYPE REFILLABLE BOTTLES

                                                                      TOLERANCE
                                MAJOR   MAJ.       FILL   DESIGN     BRAND  
FINISH   CAPACITY   WEIGHT   HEIGHT   DIAMETER   DIAMETER   HEIGHT   POINT  
NUMBER   REFERENCE
Mr PIBB
  Crown & 28mm   10 oz.   15 oz.   9.656"   2.323"   +. 047- .031   ± .062    
2.203     7167-02   a,c
Mr PIBB
  Crown & 28mm   15 oz.   17 oz.   11.125"   2.534"   + .062-.047   ± .078    
2.203     7340-01   a,c
Mr PIBB
  Crown & 28mm   500 mL.   15 oz.   9.656"   2.781"   ± .062           ± .062  
  1.703     7454-001   a,c
Mr PIBB
  28mm   32 oz.   32 oz.   11.703"   3.656"   + .078-.062   ± .078     2.578    
7292-02   c
Mr PIBB
  28mm   1.Liter   32 oz.   11.703"   3.656"   + .078-.062   ± .078     2.578  
  7169-13   c,ACL
Mr PIBB
  38mm   1.Liter   32 oz.   11.125"   3.656"   + .078-.062   ± .078     1.797  
  7169-10   d
 
                                           
Mello Yello
  Crown & 28mm   10 oz.   15 oz.   9.656"   2.323"   + .047-.031   ± .062    
2.203     7167-02   a,c
Mello Yello
  Crown & 28mm   15 oz.   17 oz.   11.125"   2.534"   + .062-.047   ± .078    
2.203     7340-01   a,c
Mello Yello
  Crown & 28mm   500 mL.   15 oz.   9.656"   2.781"   ± .062           ± .062  
  1.703     7454-001   a,c
Mello Yello
  28mm   32 oz.   32 oz.   11.703"   3.656"   + .078-.062   ± .078     2.578    
7292-02   c
Mello Yello
  38mm   1.Liter   32 oz.   11.125"   3.656"   + .078-.062   ± .078     1.797  
  7169-10   d
 
                                           
Ramblin’
  Crown & 28mm   10 oz.   15 oz.   9.656"   2.323"   + .047-.031   ± .062    
2.203     7167-02   a,c
Ramblin’
  Crown & 28mm   16 oz.   17 oz.   11.125"   2.534"   + .062-.047   ± .078    
2.203     7340-01   a,c
Ramblin’
  Crown & 28mm   500 mL.   15 oz.   9.656"   2.781"   ± .062           ± .062  
  1.703     7454-001   a,c
Ramblin’
  28mm   32 oz.   32 oz.   11.703"   3.656"   + .078-.062   ± .078     2.578    
7292-02   c
Ramblin’
  38mm   1.Liter   32 oz.   11.125"   3.656"   + .078-.062   ± .078     1.797  
  7169-10   d
 
                                           
Fresca
  Crown   7 oz.   13 oz.   7.750"   2.328"   + .047-.031   ± .047     1.953    
7146-01   a
Fresca
  Crown & 28mm   10 oz.   15 oz.   9.656"   2.390"   + .062-.047   ± .062    
2.203     7149-03   a,c
Fresca
  Crown & 28mm   16 oz.   18 oz.   11.125"   2.641"   + .062-.047   ± .078    
2.203     7151-01   a,c
Fresca
  Crown & 28mm   500 mL   15 oz.   9.656"   2.781"   ± .062           ± .062    
1.703     7330-003   a,c
Fresca
  28mm   32 oz.   32 oz.   11.703"   3.656"   + .078-.062   ± .078     2.578    
7286-01   c
Fresca
  38mm   1.Liter   32 oz.   11.125"   3.656"   + .078-.062   ± .078     1.797  
  7157-10   d
 
                                           
Fanta
  Crown   7 oz.   14 oz.   7.750"   2.345"   + .047-.031   ± .047     1.953    
7126-01   a
Fanta
  Crown & 28mm   10 oz.   15 oz.   9.656"   2.360"   + .047-.031   ±.062    
2.203     7131-03   a,c
Fanta
  Crown & 28mm   16 oz.   17 oz.   11.125"   2.563"   + .062-.047   ± .078    
2.203     7135-01   a,c
Fanta
  Crown & 28mm   500 mL.   15 oz.   9.656"   2.781"   ± .062           ± .062  
  1.703     7460-001   a,c,c
Fanta
  Crown & 28mm   500 mL.   15 oz.   9.656"   2.781"   ± .062           ± .062  
  1.703     7454-001   a,c
Fanta
  28mm   32 oz.   32 oz.   11. 703"   3.656"   + .078-.062   ± .078     2.578  
  7287-02   c
Fanta
  38mm   1.Liter   32 oz.   11.125"   3.656"   + .078-.062   ± .078     1.797  
  7143-14   d

Page 5



--------------------------------------------------------------------------------



 



Coca-Cola USA — List of Authorized Packaging
TYPE REFILLABLE BOTTLES

                                                                  TOLERANCE    
                            MAJOR   MAJ.       FILL   DESIGN     BRAND   FINISH
  CAPACITY   WEIGHT   HEIGHT   DIAMETER   DIAMETER   HEIGHT   POINT   NUMBER  
REFERENCE
Minute Maid
  Crown & 28mm   10oz   15 oz.   9.656"   2.323"   +.047-.031   ±.062   2.203  
7167-02   a, c
Minute Maid
  Crown & 28mm   16oz   18 oz.   11.125"   2.641"   +.062-.047   ±.078   2.203  
7151-01   a, c
Minute Maid
  Crown & 28mm   500ml   15 oz.   9.656"   2.781"   ±.062           ±.062  
1.703   7330-003   a, c
 
                                       
Generic
  Crown & 28mm   300 ml   11 oz.   8.268"   2.401"   +.062-.047   ±.062   1.693
  7464-002   a, c, e
Generic
  Crown & 28mm   500 ml   15 oz.   9.556"   2.781"   ±.062           ±.062  
1.703   7454-01   a, c, e
Generic
  Crown & 28mm   500 ml   15 oz.   9.556"   2.781"   ±.062           ±.062  
1.703   7460-001   a, c, e
Generic
  28mm   32 oz   32 oz.   11.703"   3.656"   +.078-.062   ±.078   2.578  
7292-02   c, e
Generic
  38mm   1 Liter   32 oz.   11.125"   3.656"   +.078-.062   ±.078   1.797  
7169-12   c, e
Generic
  38mm   2 Liter   52 oz.   12.875"   4.656"   ±.079           ±.094   2.578  
7383-02   d, f

For Brand(s) Coca-Cola, Coca-Cola classic, cf Coca-Cola, cf Coca classic, diet
Coke, cf diet Coke, cherry Coke, diet Cherry Coke

                                                    Major   Tolerance  
Tolerance     Design   Material   Finish   Capacity   Weight   Height   Diameter
  Diameter   Height   Fill Point   Number   Reference
Pre Labeled
  crown   8 oz.   7.93 oz.   7.578"   2.317"   ±.047   ±.031   1.953"   B-89158
  a, I
ACL
  crown   8 oz.   7.93 oz.   7.578"   2.317"   ±.047   ±.031   1.953"   7236026
  a, I
Pre Labeled
  28mm   16 oz   9.08oz.   8.281"   2.827"   ±.047   ±.031   1.797"   B-89149-GC
  b, I

TYPE CROWNS/CLOSURES

                                      TOLERANCE ITEM   MATERIAL   DIAMETER  
HEIGHT   DIAMETER   HEIGHT
Crowns
  Tin-free steel or Tinplate   (OD) 1.262"   .235"   ± .008"   ± .008"
 
                   
Metal Closures
  Aluminum   38 mm (ID)1.495"   0.692"   .008"/-0.002   ± .007"
 
                   
Plastic Closures
  Polypropylene   28 mm(OD) 1.166"   0.708"   ± .010"   ± .015"
(Ethyl 1716)
      38 mm (OD) 1.570"   0.890"   ± .009"   ± .010"
 
      38 mm (OD) 1.585"   0.863"   ± .010"   ± .010"

Page 6



--------------------------------------------------------------------------------



 



Coca - Cola USA — List of Authorized Packaging
TYPE. CANS

              MATERIAL   CAPACITY   NOMENCLATURE   REFERENCE
ALUMINUM
  8 oz (236 ml)   206/211x 307, 2-pc.   f
ALUMINUM
  12 oz (354 ml)   206/211x 413, Quad necked-in, 2-pc.   f
ALUMINUM
  16 oz (473 ml)   206/211x 603, 2-pc Spinneck   f
ALUMINUM
  12 oz (354 ml)   206/211x 413, 2-pc. Spinneck   f
ALUMINUM
  12 oz (354 ml)   202/211x 413, 2-pc. Spinneck   f
STEEL
  12 oz (354 ml)   206/211x 413, 2-pc. Spinneck   f

TYPE PRODUCT CONTAINERS

          MATERIAL   CAPACITY   TYPE CONTAINER
Stainless Steel
  4.75 gal   Model A, Pre-Mix
Stainless Steel
  4.75 gal   Model E, Pre-Mix
Stainless Steel
  4.75 gal   Model R, Pre-Mix

TYPE SECONDARY PACKAGING

              ITEM   MATERIAL   PRIMARY PACKAGE   CONFIGURATION
Paperboard Wrap
  Paperboard   12 oz. Cans   3x4
 
  Paperboard   12 oz Cans   3x5
 
  Paperboard   12 oz Cans   3x6
 
  Paperboard   12 oz. Cans   4x6
 
  Paperboard   12 oz Cans   3x4x2
 
           
Contour-Pak
  Polyethylene   16 oz S/W PET   2X3 or 2x4
 
      20 oz S/W PET   2x3
 
      10 oz Pre-Labeled Glass   2x3
 
      16 Oz. Pre-Labeled Glass   2x3
 
      1-Liter S/W PET   2x3

Page 8



--------------------------------------------------------------------------------



 



Coca-Cola USA — List of Authorized Packaging
TYPE. SECONDARY PACKAGING

                  ITEM   MATERIAL   PRIMARY PACKAGING   CONFIGURATION  
REFERENCE
Shrink Wrap
  Polyethylene   20 oz. PET Proprietary and S/W   2x3    
 
      16 oz Glass   2x3    
 
      20 oz. Glass   2x3    
 
               
Basket Wraps
  Paperboard   20 oz S/W PET   2x3   i
 
      20 oz. Proprietary PET   2x3    
Basket Carriers
  Paperboard   20 oz S/W PET   2x3   i
 
      20 oz. Proprietary PET        
 
               
 
      8 oz Glass   2x3   i
 
               
Hi-Cone
  Polyethylene   16 oz. S/W PET   2x3 or 2x4    
 
      20 oz. S/W PET   2x3 or 2x4    
 
      12 oz. Cans   2x3 or 2x4    

    References   (a)   “Crown” denotes the 26 mm Crown Finish (GPI 600
Finish-Refillables/GPI 665 Finish-Non-Refillables)   (b)   “28 mm” denotes the
28 mm ROPP Threaded Glass Finish (GPI 1650 Finish-Refillable and
NON-Refillable).   (c)   Denotes finish designed to accomodate Plastic Closure
only, Alcoa, 969-1810-000.   (d)   “38 mm” denotes the 38 mm ROPP Threaded Glass
Finish (GPI 1650)   (d p1)   denotes the 38 mm ROPP PET finish, Alcoa
969-1690-001   (e)   Authorized for use with Allied Products only when decorated
with ACL, paper or foil labels according to specification issued by the
Coca-Cola Company.   (f)   Authorized for use with all Products only when
decorated according to specifications issued by The Coca-Cola Company.   (g)  
Design variations at different weights have been authorized on a manufacturing
plant basis only.   (i)   Authorized only for Coca-Cola Brands   (j)  
Authorized only for brand Sprite   (•)   CT refers to contour package, PS refers
to propritary Sprite package

 

•   S C authorized only

Page 9



--------------------------------------------------------------------------------



 



HOME MARKET AMENDMENT
Master Bottle Contract
     THIS HOME MARKET AMENDMENT (“Home Market Amendment”) is made and entered
into by and between The Coca-Cola Company (“Company”), through its Coca-Cola USA
Division, and

         
 
  LYBC, Inc.          
 
       
 
  Lynchburg, Virginia   (“Bottler”);        

     Company and Bottler are presently parties to the MASTER BOTTLE CONTRACT
effective as of 10-29-99 (the “Master Bottle Contract”). This Home Market
Amendment provides for the sale of the Beverages in syrup form for use and
consumption in the “Home Market” (as such term is hereinafter defined).
     NOW, THEREFORE, for and in consideration of the mutual benefits and
promises from one to the other, and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is agreed as follows, all
of which shall constitute an amendment to the Master Bottle Contract.
     1. Definitions. As used in this Home Market Amendment, (i) capitalized
terms which are defined in the Master Bottle Contract shall have the meanings
ascribed to them in the Master Bottle Contract, and (ii) the following terms
shall have the indicated meanings:
     1.1. Home Market Syrup. “Home Market Syrup” shall mean any kind of syrup
for any Beverage that is sold or distributed in syrup form by any person for use
and consumption in the Home Market.
     1.2. Home Market. “Home Market” shall mean with respect to the Territory
(i) residences, i.e., the places where people reside such as single family
dwellings, condominiums, apartment houses and cooperative housing complexes, and
(ii) the nonpublic areas within residences specifically excluding any
restaurants, cafeterias, similar food service outlets and any other retail
outlets located therein.
     1.3. Total Bottler Syrup Gallons. “Total Bottler Syrup Gallons” shall mean,
with respect to any time period, the total number of gallons of Home Market
Syrup and Syrup (including equivalent gallons of beverage base and concentrate)
to produce Beverages for distribution and sale in Authorized Containers
purchased by the Bottler for its own account.

 



--------------------------------------------------------------------------------



 



     1.4. Unauthorized Home Market Syrup. “Unauthorized Home Market Syrup” shall
mean Home Market Syrup which is sold in the Territory by any person other than
through Bottler or any entity affiliated with Bottler.
     1.5. Fountain Home Delivery Syrup. “Fountain Home Delivery Syrup” shall
mean equivalent gallons of syrup for any Beverage which has been used by anyone
other than through Bottler or an entity affiliated with Bottler to produce a
finished Beverage which was sold and delivered to the Home Market in the
Territory by the vendor of such Beverage.
     1.6. Weighted Average Fountain Concentrate Price, “Weighted Average
Fountain Concentrate Price” shall mean a price calculated in the following
manner:

  (a)   With respect to each Beverage, multiply (A) the number of gallons of
fountain syrup (and equivalent gallons of concentrate and beverage base to
produce fountain syrup) sold by the Company during such calendar quarter by
(B) the lowest fountain concentrate price published by the Company for fountain
wholesalers effective during such quarter (net of all discounts, allowances,
fees and other generally available adjustments, except volume discounts);    
(b)   Add together all of the arithmetic products of the foregoing computations;
    (c)   Divide the foregoing sum by the total number of gallons of fountain
syrup (and equivalent gallons of concentrate and beverage base to produce
fountain syrup) for all Beverages sold by the Company during such quarter.

     1.7. Independent First Line Master Bottler. “Independent First Line Master
Bottler” shall mean any business entity having contracts with the Company
substantially similar to the Master Bottle Contract and this Home Market
Amendment covering a geographic territory within the United States of America,
if a majority of the voting securities of such business entity is not owned
directly or indirectly by the Company,
     2. General Statement of Relationship; Home Market Syrup. Home Market Syrup
for each of the Beverages listed on Schedule A to the Master Bottle Contract (as
Schedule A may be modified from time to time under the Master Bottle Contract)
shall be deemed to be a Beverage and a Syrup covered by all of the terms and
conditions of the Master Bottle Contract; and Bottler shall have the sole,
exclusive and perpetual right and license in Bottler’s Territory to supply the
Home Market with Home Market Syrup, subject to all of the provisions of the
Master Bottle Contract.
     No other party shall be authorized by Company to sell and deliver any
beverage marketed under the Coca-Cola or Coke trademarks with or without
modification produced in any form that may hereafter be developed into the Home
Market in the Territory unless Company shall have first offered such
authorization to Bottler on terms and conditions which are equivalent in every

2



--------------------------------------------------------------------------------



 



material respect to those which may be offered to such other party. For purposes
of this Paragraph, beverages shall include syrups, concentrates, beverage bases
and other materials used to produce beverages but shall not include finished
beverages purchased at retail from fountain accounts. The terms and conditions
offered to Bottler may be different from or additional to but not inconsistent
with the terms and conditions of the Master Bottle Contract. Bottler shall have
75 days after receipt of Company’s proposal to accept the authorizations
included therein by giving Company notice of such acceptance. If Bottler does
not give Company timely notice of Bottler’s acceptance of such authorizations
and the terms and conditions thereof, then Company shall have the right to
authorize others to sell and deliver such beverages in such new form in the
Territory on the same terms as offered to Bottler.
     2.4. Reservation of Rights. This Home Market Amendment defines the rights
and obligations of the parties only with respect to the matters specifically set
forth herein. This Home Market Amendment shall not by implication amend or
change any rights or obligations of the parties under the Master Bottle
Contract. Except as expressly amended by this Home Market Amendment, the Master
Bottle Contract defines the rights and obligations of the parties with respect
to the manufacture, packaging and distribution of the Beverages under the
Trademarks in Authorized Containers for sale in the Territory, and said Master
Bottle Contract shall remain in full force and effect in accordance with its
terms.
     3. Covenants. The Company and Bottler shall cooperate with each other in
carrying out the covenants contained in this Paragraph 3. Nothing contained in
Paragraph 4 of the Master Bottle Contract shall be deemed to be inconsistent
with the specific provisions of this Paragraph 3.
     3.1. Unauthorized Bottling. The Company shall take all actions which are
commercially reasonable and legally permissible to prohibit the manufacture and
sale of any beverage marketed under the Coca-Cola or Coke trademarks with or
without modification in Authorized Containers in the Territory by anyone other
than through Bottler, except to the extent that such manufacture and sale may in
the future be permitted under any of the provisions of Article VIII of the
Master Bottle Contract.
     3.2. Sales of Home Market Syrup. The Company shall take all actions which
are commercially reasonable and legally permissible to prohibit the sale of Home
Market Syrup in the Territory by anyone other than through Bottler and any
entity affiliated with Bottler, except to the extent that such sale may in the
future be permitted under the Master Bottle Contract and this Home Market
Amendment.
     3.3. Unauthorized Fountain Sales. Bottler shall take all actions
commercially reasonable and legally permissible to prohibit the distribution and
sale of any Syrup purchased hereunder to fountain wholesalers or to fountain
accounts.

3



--------------------------------------------------------------------------------



 



          3.4. Home Delivery. Company will not actively encourage and promote
home delivery of fountain products; provided, however, that nothing herein shall
restrict Company from taking appropriate action if Company reasonably determines
that such activity is necessary because of activity by its competitors, or in
order to service its customers.
     4. Royalty Payments.
     4.1. General Provision. If a commercially significant amount of
Unauthorized Home Market Syrup plus Fountain Home Delivery Syrup is sold in the
Territory, Company shall pay Bottler a royalty amount determined under this
Paragraph 4.
     4.2. Commercially Significant Amount; Royalty Rate. The parties agree that
a “Commercially Significant Amount” of Unauthorized Home Market Syrup plus
Fountain Home Delivery Syrup is being sold in the Territory (such combined
amount being referred to herein as “Total Royalty Gallons”) if such Total
Royalty Gallons exceed 3% of the Total Bottler Syrup Gallons. If in any calendar
quarter, the Total Royalty Gallons exceed 3% of the Total Bottler Syrup Gallons,
the Company shall make the royalty payments provided for in this Paragraph 4 to
Bottler. Subject to the further provisions of this Paragraph 4, the amount of
such royalty (the “Royalty Amount”) shall be 40% of the Weighted Average
Fountain Concentrate Price with respect to each Total Royalty Gallon that is
reasonably estimated, as provided below, to have been sold in the Territory
during the preceding calendar quarter.
     4.3. Determination of Total Royalty Gallons. The determination of Total
Royalty Gallons shall be made in accordance with the methodology (“Royalty
Study”) set forth in Attachment A hereto. Bottler shall have the. right to
demand that a Royalty Study be performed with “respect to any calendar quarter
for which Bottler contends that a Commercially Significant Amount of Total
Royalty Gallons was sold in the Territory. Bottler’s demand must be made, if at
all, by delivering written notice to the Company within 15 days after the close
of the calendar quarter. If the Royalty Study determines that a Commercially
Significant Amount of Total Royalty Gallons was sold in the Territory during the
calendar quarter, the Company shall owe Bottler the Royalty Amount based upon
the Total Royalty Gallons determined pursuant to the Royalty Study. The same
Royalty Amount shall continue to be paid quarterly by the Company for each
calendar quarter following a Royalty Study that determines that a Commercially
Significant Amount of Total Royalty Gallons has been sold in the Territory,
unless and until a subsequent Royalty Study determines a different amount of
Total Royalty Gallons has been sold in the Territory in any quarter. The
Company’s obligation to continue to pay the Royalty Amount shall cease when and
if a subsequent Royalty Study determines that less than a Commercially
Significant Amount of Total Royalty Gallons has been sold in the Territory in
any quarter. The Company shall have the right to demand that a Royalty Study be
performed with respect to any calendar quarter for which the Company would
otherwise be obligated to pay a Royalty Amount pursuant to a Royalty Study
performed in a prior quarter. The following rules shall apply to the performance
of any Royalty Study and to the payment of any Royalty Amount:

4



--------------------------------------------------------------------------------



 



  (a)   Only one Royalty Study shall be performed with respect to any quarter;  
  (b)   The person that performs the Royalty Study shall be mutually agreeable
to the Bottler and the Company;     (c)   The costs and expenses incurred with
respect to a Royalty Study (including the fees of the person performing the
study) shall be paid by the Company if the Royalty Study determines that a
Commercially Significant Amount of Total Royalty Gallons was sold in the
Territory during the quarter In question, but such costs and expenses shall be
paid by the Bottler for any Royalty Study that determines that the Total Royalty
Gallons were less than a Commercially Significant Amount.     (d)   The Company
shall pay the Royalty Amount, if any, due with respect to any calendar quarter
not later than 15 days after the completion of a Royalty Study that establishes
the Total Royalty Gallons upon which the Royalty Amount is based, or if no
Royalty Study has been demanded for the quarter In question, not later than
30 days after the end of that quarter. The Company’s payment of any Royalty
Amount that may become due shall be accompanied by a certificate executed by the
Chief Financial Officer of Coca-Cola USA certifying that the Royalty Amount has
been computed in accordance with the Royalty Study and this Paragraph 4; and    
(e)   The Company shall never owe any Royalty Amount unless Total Royalty
Gallons exceed a Commercially Significant Amount. For any quarter in which Total
Royalty Gallons exceed a Commercially Significant Amount, the Company shall pay
Royalty Amount based upon the entire amount of Total Royalty Gallons.

     4.4. Exceptions to Royalty Payments. The Company shall not be obligated to
make any payments of the Royalty Amount if:

  (a)   Bottler shall cease being the exclusive seller of Home Market Syrup in
the Territory, or     (b)   The exclusivity granted to Bottler pursuant to this
Home Market Amendment is finally determined not to be legally enforceable.

     4.5. National Maximum Royalty. In no event shall the Company be obligated
to make royalty payments to all Independent First Line Master Bottlers with
respect to gallons of syrup in excess of 5% of the Total Bottler Syrup Gallons
purchased by all such Independent First Line Master Bottlers for their own
account. If such payment maximum is reached, (i) the Company shall continue to
make royalty payments based on the number of Total Royalty Gallons, not to
exceed 5% of Total Bottler Syrup Gallons purchased by all Independent First Line
Master Bottlers in each quarter, such payments being allocated among Independent
First Line Master Bottlers in proportion to the respective amounts of Total
Royalty Gallons sold in their territories during the most recent quarter for so
long as the number of Total Royalty Gallons exceeds such 5% maximum, and
(ii) the Company and Bottler shall negotiate in good faith concerning a

5



--------------------------------------------------------------------------------



 



new agreement on this subject based upon the then existing facts and conditions.
In the event that the Independent First Line Master Bottlers who purchased for
their own account eighty percent (80%) or more of all Total Bottler Syrup
Gallons purchased for their own account by all Independent First Line Master
Bottlers agree with the Company to amend the provisions of this Paragraph 4 to
reflect a new arrangement based upon the then existing facts and conditions,
then Bottler hereby agrees to include such amendment in this Home Market
Amendment. The Total Bottler Syrup Gallons purchased by such Independent First
Line Master Bottlers shall be determined based on the most recently-ended
calendar year prior to the date such amendment was first offered to bottlers.
     4.6. Exclusive Remedy. The royalty payments to be made pursuant to this
Paragraph 4 shall be Bottler’s sole and exclusive remedy for any breach of the
provisions of Paragraphs 3.2 and 3.4 of this Home Market Amendment by the
Company.
     5. Packages.
     5.1. Authorized Containers for Home Market Syrup. The Company will, from
time to time, in its discretion, approve containers of certain types, sizes,
shapes and other distinguishing characteristics for the packaging of Home Market
Syrup. Such containers approved by the Company for Home Market Syrup will be
separately identified on the list of Authorized Containers provided by the
Company to the Bottler under Paragraph 2 of the Master Bottle Contract and shall
be deemed to be Authorized Containers under the Master Bottler Contract, except
that Bottler shall be authorized to fill such containers only with Home Market
Syrup.
     6. Performance: Home Market Syrup.
     6.1. Standard. The Bottler shall be free to determine how to supply the
demand for soft drink beverages in its territory, including the demand created
by making Home Market Syrup available, so long as the obligations of the Bottler
relating to the marketing of the Beverages, financial capacity and planning are
satisfied in accordance with Article VI of the Master Bottle Contract.

  6.1.1.   Bottler also agrees to cooperate in good faith with the Company in
programs designed to service the needs of customers whose operations are located
in more than one bottler territory. The intent of this provision is to ensure
reasonable levels of program consistency while recognizing Bottler’s right to
set prices and terms to its customers.     6.1.2.   Bottler shall invest in
plant and equipment, and keep such plant and equipment in a condition to meet
satisfactorily the demand for Home Market Syrup in the Territory, and shall
increase such investment as the demand for Home Market Syrup may require, all in
accordance with

6



--------------------------------------------------------------------------------



 



      the obligations of the Bottler under Article IV of the Master Bottle
Contract.

     7. No Third Party Beneficiary. No person, firm or other entity shall be a
third party beneficiary of this Home Market Amendment.
     8. Effectiveness. This Home Market Amendment will become effective upon
execution by Bottler and the Company.
     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Home Market Amendment on this 29th day of
October 1999.

            THE COCA-COLA COMPANY
Coca-Cola USA Division
      By:   /s/ W. Thomas Haynes         Title: General Counsel               
LYBC, Inc.
Bottler
      By:   /s/ Umesh Kasbekar         Title: Vice President           

7



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
Royalty Study
Methodology

1.   A representative panel of no less than 300 households and no more than 500
households that purchase soft drinks for use at home will be selected within the
Territory.   2.   Data collected from these households will include:

  -   Soft drink brands purchased     -   Soft drink package sizes purchased    
-   Soft drink package types purchased     -   Locations of soft drink purchases
including home delivery of fountain products     -   Quantity of soft drinks
purchased     -   Demographics

3.   At least six weeks will be necessary for study completion. This consists of
approximately two weeks to assemble the panel, two weeks for data collection,
one week for tabulation and one week for analysis.   4.   Households will record
the sources from which soft drinks enter the home and the amount of volume
purchased from each source. This will provide a measure of total soft drink
purchases for use at home. Package and source of purchase data will be used to
quantify the components of syrup volume identifiable as: (i) Unauthorized Home
Market Syrup and Fountain Home Delivery Syrup (the combined amount being “Total
Royalty Gallons”); and (ii) Total Bottler Syrup Gallons as defined in
Paragraph 1.3.   5.   To conclude that Total Royalty Gallons is greater than
three percent (3%) of Total Bottler Syrup Gallons, the data must demonstrate
that Total Royalty Gallons exceeds three percent (3%) of Total Bottler Syrup
Gallons at the .95 level of statistical significance.   6.   The Royalty Study
will be conducted by an independent market research firm that is agreeable to
the Bottler and the Company. The Company shall propose a market research firm to
conduct the Royalty Study, subject to the approval of the Bottler.

Attachment A-1

 